Exhibit 10.2



[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



LICENSE AND COLLABORATION AGREEMENT

by and between

OTSUKA PHARMACEUTICAL CO., LTD.

and

ESPERION THERAPEUTICS, INC.



April 17, 2020









--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



TABLE OF CONTENTS



Page

1.

DEFINITIONS

1

2.

DEVELOPMENT

16

3.

REGULATORY MATTERS

19

4.

COMMERCIALIZATION

23

5.

MANUFACTURE AND SUPPLY

26

6.

COLLABORATION MANAGEMENT

29

7.

CONFIDENTIALITY AND PUBLICATION

34

8.

LICENSES

36

9.

FINANCIAL TERMS; ROYALTY REPORTS; PAYMENTS AND AUDITS

38

10.

REPRESENTATIONS, WARRANTIES AND COVENANTS

45

11.

INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE

48

12.

INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS

49

13.

TERM AND TERMINATION; REMEDIES

57

14.

MISCELLANEOUS

61





-i-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



SCHEDULES

Schedule 1.45

Esperion Trademarks

Schedule 2.1.2

Initial Development Plan for Initial Product

Schedule 7.3

Press Releases

Schedule 10.2.2

Existing Esperion Patent Rights







-ii-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



LICENSE AND COLLABORATION AGREEMENT

THIS LICENSE AND COLLABORATION AGREEMENT (this “Agreement”), entered into as of
April 17, 2020 (the “Effective Date”), is entered into by and between  Otsuka
Pharmaceutical Co., Ltd., a corporation organized and existing under the laws of
Japan (“Otsuka”) and Esperion Therapeutics, Inc., a corporation organized and
existing under the laws of the state of Delaware, United States (“Esperion”).

RECITALS

WHEREAS, Esperion owns or otherwise controls certain technology and information
relating to Bempedoic Acid and the Licensed Products;

WHEREAS, Otsuka is a pharmaceutical company that conducts research, development,
manufacturing and commercialization of pharmaceutical products; and

WHEREAS, Otsuka desires to obtain an exclusive license to Develop, Manufacture
and Commercialize Licensed Products in the Field in the Otsuka Territory and to
obtain API(s) and Bulk Tablets for clinical and commercial use in the Field in
the Otsuka Territory (as each term is defined below), and Esperion desires to
grant such license and provide such supply to Otsuka on the terms and conditions
set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1.

DEFINITIONS

Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below:

1.1“Achievement of Primary MACE Endpoint” means, with respect to the CLEAR
Outcome Study, a statistically significant improvement (p<0.05) shown in
relative risk reduction in the primary end point of four-point MACE composite
that specifically includes cardiovascular death, non-fatal myocardial
infarction, non-fatal stroke, and coronary revascularization.

1.2“Acquired Business” has the meaning set forth in Section 14.15.3 (Acquired
Programs).

1.3“Acquirer” has the meaning set forth in Section 14.15.2 (Future Acquisition
of a Party or its Business).

1.4“Action” has the meaning set forth in Section 14.4 (Jurisdiction).



-1-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



1.5“Affiliate” means, with respect to a Person, any other Person which controls,
is controlled by, or is under common control with the applicable Person. For
purposes of this definition, “control” shall mean: (a) in the case of corporate
entities, direct or indirect ownership of at least fifty percent (50%) of the
stock or shares entitled to vote for the election of directors, or otherwise
having the power to control or direct the affairs of such Person; and (b) in the
case of non-corporate entities, direct or indirect ownership of at least fifty
percent (50%) of the equity interest or the power to direct the management and
policies of such non-corporate entities.

1.6“Agreement” has the meaning set forth in the Preamble.

1.7“Alliance Manager” has the meaning set forth in Section 6.1.4(a) (Alliance
Managers; Appointment).

1.8“API(s)” has the meaning set forth in Section 5.1 (Licensed Products).

1.9“Assessment Period” has the meaning set forth in Section 2.2 (Option to New
Indications).

1.10“Authorized Generic Product” means a generic version of a Licensed Product
for which an application for Regulatory Approval is submitted to the applicable
Regulatory Authority by or on behalf of, or pursuant to authorization granted
by, Otsuka or its Affiliate, and which is manufactured by the same manufacturer
that manufactures the corresponding Licensed Product.

1.11“BA Product” has the meaning set forth in Section 1.75 (Definition of Net
Sales).

1.12“Bempedoic Acid” means 8-Hydroxy-2,2,14,14-tetramethylpentadecanedioic acid.

1.13“Bulk Tablets” means the Licensed Product in bulk tablet form packaged in
drums.

1.14“Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31 of
each calendar year, provided that (a) the first Calendar Quarter of the Term
shall begin on the Effective Date and end on the first to occur of March 31,
June 30, September 30 or December 31 thereafter and the last Calendar Quarter of
the Term shall end on the last day of the Term and (b) the first Calendar
Quarter of a Royalty Term for a Licensed Product shall begin on the First
Commercial Sale of such Licensed Product in the Otsuka Territory and end on the
first to occur of March 31, June 30, September 30 or December 31 thereafter and
the last Calendar Quarter of a Royalty Term for a Licensed Product shall end on
the last day of such Royalty Term.



-2-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



1.15“Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31, provided that (a) the first
Calendar Year of the Term shall begin on the Effective Date and end on the first
December 31 thereafter and the last Calendar Year of the Term shall end on the
last day of the Term and (b) the first Calendar Year of a Royalty Term for a
Licensed Product shall begin on the First Commercial Sale of such Licensed
Product in the Otsuka Territory and end on the first December 31 thereafter and
the last Calendar Year of a Royalty Term for a Licensed Product shall end on the
last day of such Royalty Term.

1.16“cGMP” or “current Good Manufacturing Practices” means, as applicable, the
then-current standards for good manufacturing practices for biological or
therapeutic products, as appropriate, as set forth in the FD&C Act, or
applicable regulations promulgated thereunder, as amended from time to time, and
such standards of good manufacturing practice as are required by other
Governmental Authorities in countries in which Licensed Products are intended to
be manufactured or sold.

1.17“CLEAR Outcome Study” means the Clinical Study (1002-043 study) conducted by
or on behalf of Esperion pursuant to the protocol entitled “A Randomized,
Double-blind, Placebo-controlled Study to Assess the Effects of Bempedoic Acid
(ETC-1002) on the Occurrence of Major Cardiovascular Events in Patients with, or
at high risk for, Cardiovascular Disease who are Statin Intolerant”.

1.18“Clinical Study” or “Clinical Studies” means a human clinical study
conducted on human subjects that involves a test product, drug or device and
that either is subject to requirements for prior submission to a Regulatory
Authority or is not subject to requirements for prior submission to a Regulatory
Authority but the results of which are intended to be submitted later to, or
held for inspection by, a Regulatory Authority as part of an application for a
research permit or Regulatory Approval, and includes studies relating to the
safety, tolerability, pharmacological activity, pharmacokinetics, dose ranging
or efficacy of the product, drug or device.

1.19“CMO” means a Third Party contract manufacturing organization.

1.20“Co-Chairpersons” has the meaning set forth in Section 6.1.3 (JCC
Co-Chairpersons).

1.21“COGS” means, with respect to a Licensed Product supplied to Otsuka pursuant
to this Agreement, and without duplication: (a) Esperion’s or its Affiliate’s
internal costs for the Manufacture and supply of such Licensed Product,
including, without limitation: (i) direct material costs (the actual costs
incurred in Manufacturing or purchasing materials for Manufacture, including
freight-in costs, sales and excise taxes imposed thereon (provided that Esperion
and its Affiliate will use Commercially Reasonable Efforts to avoid or minimize
such taxes) and customs duty and charges levied by government authorities, and
all costs of packaging components), (ii) direct labor costs (the actual cost of
employees engaged in direct Manufacturing activities), (iii) costs of quality
assurance and quality control activities (including the actual cost of employees



-3-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



engaged in such activities), (iv) storage, packaging and shipping costs, and (v)
indirect charges and overhead that are reasonably allocable to such
Manufacturing, including applicable FTEs, all of the foregoing determined in
accordance with IFRS or U.S. Generally Accepted Accounting Principles
consistently applied; and (b) the actual Out-of-Pocket Costs paid by Esperion to
a CMO or other Third Party Manufacturer for the Manufacture and supply of
Licensed Products without mark-up.

1.22“Combination Product” means a product comprising Bempedoic Acid in
combination with ezetimibe for use in the Field.

1.23“Commercialization” or “Commercialize” means any and all activities directed
to marketing, promoting, distributing, importing, exporting, using, offering to
sell, selling or having sold a product, but excluding for the avoidance of
doubt, Developing and Manufacturing and including, for avoidance of doubt, the
establishment and maintenance of patient registries or similar patient advocacy
activities and programs.

1.24“Commercially Reasonable Efforts” means, with respect to a Party’s
obligations that relate to the achievement of an objective related to a Licensed
Product, at any given time as the case may be, efforts reasonably used by a
similarly situated entity in the pharmaceutical industry having similar
resources and expertise as such Party, for such similar entity’s own products
(including internally developed, acquired and in-licensed products) of a similar
modality with similar commercial potential at a similar stage in their lifecycle
(assuming continuing development of such product), taking into consideration all
Relevant Factors.

1.25“Competing Infringement” has the meaning set forth in Section 12.3.1 (Notice
of Infringement).

1.26“Competing Product” has the meaning set forth in Section 10.4 (Exclusivity).

1.27“Competing Program” has the meaning set forth in Section 14.15.3(a)
(Acquired Programs).

1.28“Confidential Information” means any and all confidential or proprietary
information and data, including Esperion Technology, Otsuka Technology, and
Joint Technology, and all other scientific, pre-clinical, clinical, regulatory,
manufacturing, marketing, financial and commercial information or data, whether
communicated in writing or orally or by any other method, which is provided by
one Party to the other Party in connection with this Agreement. Esperion
Technology is hereby deemed to be the Confidential Information of Esperion.
Otsuka Technology is hereby deemed to be the Confidential Information of Otsuka.
 Joint Technology and the terms of this Agreement are hereby deemed to be the
Confidential Information of both Parties.

1.29“Control”, “Controls” or “Controlled by” means, with respect to any
intellectual property right (including any Patent Right or Know-How), the
possession of



-4-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



(whether by ownership or license, other than pursuant to this Agreement) the
ability of a Person or its Affiliates to assign, transfer, or grant access to,
or to grant a license or sublicense of, such right as provided for herein
without violating the terms of any agreement or other arrangement with any Third
Party existing at the time such Person would be required hereunder to assign,
transfer or grant another Person such access or license or sublicense.

1.30“Cover,” “Covering” or “Covers” means as to a compound or product and a
Patent Right, that, in the absence of a license granted under, or ownership of,
such Patent Right, the making, using, selling, offering for sale or importation
of such compound or product would infringe any claim of such Patent Right.

1.31“CSR” has the meaning set forth in Section 2.2 (Option to New Indication).

1.32“Data Milestone Payment” has the meaning set forth in Section 9.4 (Data
Milestone Payment).

1.33“Development,” “Developing” or “Develop” means under this Agreement, with
respect to Licensed Products, the research and development activities conducted
before or after obtaining Regulatory Approval that are reasonably related to or
leading to the development, preparation and submission of data and information
to a Regulatory Authority for the purpose of obtaining, supporting or expanding
a Regulatory Approval, including but not limited to all activities related to
pharmacokinetic profiling, design and conduct of pre-clinical development,
non-clinical development, pre-clinical studies, in vitro studies, Clinical
Studies, other studies and scientific activities ordinarily conducted in the
pharmaceutical industry in the Otsuka Territory as a prerequisite to or in
connection with a Clinical Study, regulatory affairs, statistical analysis,
report writing and regulatory filing creation and submission, including (a)
Post-Approval Studies and (b) studies that will result in an amendment to the
indication included in the product labelling for the Licensed Product, but
excluding, for the avoidance of doubt, Commercialization and Manufacturing.

1.34“Development Plan” has the meaning set forth in Section 2.1.2 (Development
Plans).

1.35“DMF” has the meaning set forth in Section 3.1 (Responsibility for
Regulatory Matters).

1.36“DSUR” or “Development Safety Update Report” has the meaning set forth in
Section 3.9 (Pharmacovigilance).

1.37“Effective Date” has the meaning set forth in the Preamble.

1.38“Esperion” has the meaning set forth in the Preamble.



-5-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



1.39“Esperion Indemnitees” has the meaning set forth in Section 11.1 (General
Indemnification by Otsuka).

1.40“Esperion Know-How” means Know-How Controlled by Esperion on the Effective
Date or during the Term that is reasonably necessary or useful to the
Development, Manufacture or Commercialization of the Licensed Products in the
Field in the Otsuka Territory, but excluding Joint Know-How.

1.41“Esperion Patent Rights” means any Patent Right Controlled by Esperion on
the Effective Date or during the Term that is reasonably necessary or useful to
the Development, Manufacture or Commercialization of the Licensed Products in
the Field in the Otsuka Territory, but excluding Joint Patent Rights.  The
Esperion Patent Rights existing as of the Effective Date are those Patent Rights
identified on Schedule 10.2.2 (Esperion Patent Rights). Schedule 10.2.2
(Esperion Patent Rights) shall be amended from time to time at the initiative of
Esperion or the reasonable request of Otsuka to reflect the then-current status
of the Esperion Patent Rights including by adding or deleting Patent Rights as
required for accuracy and completeness.

1.42“Esperion Technology” means Esperion Know-How and Esperion Patent Rights.

1.43“Esperion Territory” means worldwide, excluding the Otsuka Territory.

1.44“Esperion Third Party Agreements” means such agreements between Esperion and
a Third Party pursuant to which Esperion Controls Know-How or Patent Rights
reasonably necessary or useful to Develop, Manufacture or Commercialize Licensed
Products, including any Third Party IP Agreement entered into by Esperion
pursuant to Section 12.4.2.

1.45“Esperion Trademarks” means any and all Trademarks pertaining to the
Licensed Products that are owned by Esperion and set forth in Schedule 1.45
(Esperion Trademarks), excluding any Esperion house marks and the name
“Esperion.”

1.46“Existing Esperion Patent Rights” has the meaning set forth in Section
10.2.2 (Additional Representations and Warranties of Esperion).

1.47“FD&C Act” means the United States Federal Food, Drug and Cosmetic Act, as
amended.

1.48“Field” means the use of a Licensed Product for any Initial Indication and
for any New Indications that are added to this Agreement by amendment in
accordance with Section 2.2 (Option to New Indications).

1.49“First Commercial Sale” means, with respect to a Licensed Product, the first
sale for end use or consumption of such Licensed Product in the Otsuka Territory
(excluding named patient sales, compassionate use or other patient access
programs) after



-6-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



all Regulatory Approvals legally required for such sale and NHI Price Listing
have been granted by the Regulatory Authority(ies) of the Otsuka Territory.

1.50“GCP” or “Good Clinical Practices” means all applicable good clinical
practice standards for the design, conduct, performance, monitoring, auditing,
recording, analyses and reporting of clinical trials, including, as applicable,
(a) the Ministerial Ordinance on Standards for Implementation of Clinical
Studies on Drugs (GCP Ministerial Ordinance) by the MHLW, (b) the Pharmaceutical
and Medical Device Act, (c) the International Conference on Harmonisation of
Technical Requirements for Registration of Pharmaceuticals for Human Use
(“ICH”), Harmonised Tripartite Guideline for Good Clinical Practice
(CPMP/ICH/135/95) and any other guidelines for good clinical practice for
clinical trials on medicinal products in the European Union; (d) the Declaration
of Helsinki (1964) as last amended at the 59th World Medical Association (WMA)
General Assembly in October 2008 and any further amendments or clarifications
thereto; and (e) the equivalent applicable Laws in any relevant country or
jurisdiction, each as may be amended and applicable from time to time and in
each case, that provide for, among other things, assurance that the clinical
data and reports results are credible and accurate and protect the rights,
integrity, and confidentiality of trial subjects.

1.51“Generic Product” means, with respect to a Licensed Product, a
pharmaceutical product that is approved for use in the Otsuka Territory by a
Regulatory Authority through a regulatory pathway referencing or relying on
clinical data, or any findings of safety or efficacy therein, that are first
submitted by Otsuka or its Sublicensees for obtaining Regulatory Approval for
such Licensed Product, in each case other than any Authorized Generic Product of
such Licensed Product.

1.52“Global Branding Strategy” has the meaning set forth in Section 4.3.1
(Global Branding).

1.53“Governmental Authority” means any applicable government authority, court,
tribunal, arbitrator, agency, department, legislative body, commission or other
instrumentality of (a) any government of any country or territory, (b) any
nation, state, province, county, city or other political subdivision thereof or
(c) any supranational body.

1.54“ICH” has the meaning set forth in Section 1.50 (Definition of GCP).

1.55“IFRS” means International Financial Reporting Standards, consistently
applied.

1.56“Indemnitee” has the meaning set forth in Section 11.3 (Indemnification
Procedure).

1.57“Infringement Action” has the meaning set forth in Section 12.3.2 (Right to
Enforce).



-7-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



1.58“Initial Indication” means the use of a Licensed Product for: (a) the
treatment or prevention of hypercholesterolemia (familial and/or non-familial)
and/or any other LDL-cholesterol lowering treatment that is the subject of any
Clinical Studies in the Otsuka Territory that are set forth in any agreed
Development Plan; or (b) (i) the treatment or prevention of hypercholesterolemia
(familial and/or non-familial) and/or any other LDL-cholesterol lowering
treatment that is the subject of any Clinical Studies in the Otsuka Territory
that are set forth in any agreed Development Plan, and (ii) risk reduction of
cardiovascular events such as myocardial infarction, stroke, and coronary
revascularization.

1.59“Initial Product” means a product comprising Bempedoic Acid as its sole
active pharmaceutical ingredient for use in the Field.

1.60“Invent” means the act of invention by inventors, as determined in
accordance with the applicable patent laws.

1.61“JNDA” means an application for Regulatory Approval of a Licensed Product in
the Otsuka Territory.

1.62“Joint Collaboration Committee” or “JCC” means the joint collaboration
committee as more fully described in Section 6.1 (Joint Collaboration
Committee).

1.63“Joint Know-How” means any Know-How that is discovered, made or developed
jointly in connection with the activities undertaken under this Agreement by one
or more employees of Esperion or its Affiliates (or a Third Party acting on any
of their behalf) and one or more employees of Otsuka or its Affiliates that are
Sublicensees (or a Third Party acting on any of their behalf).

1.64“Joint Patent Rights” means any Patent Right that is Invented jointly in
connection with the activities undertaken under this Agreement by one or more
employees of Esperion or its Affiliates (or a Third Party acting on any of their
behalf) and one or more employees of Otsuka or its Affiliates that are
Sublicensees (or a Third Party acting on any of their behalf).

1.65“Joint Technology” means Joint Know-How and Joint Patent Rights.

1.66“JPY” has the meaning set forth in Section 9.3 (NHI Price Listing Milestone
Payment).

1.67“Know-How” means all chemical or biological materials and other tangible
materials, inventions, improvements, practices, discoveries, developments, data,
information, technology, methods, protocols, formulas, knowledge, know-how,
trade secrets, processes, assays, skills, experience, techniques and results of
experimentation and testing, including pharmacological, toxicological and
pre-clinical and clinical data and analytical and quality control data, in all
cases, whether or not proprietary or patentable, in written, electronic or any
other form now known or hereafter developed, including any



-8-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



physical embodiments of any of the foregoing; but excluding in any event any
Patent Right and Trademarks.

1.68“Laws” means all applicable laws, statutes, rules, regulations, orders,
judgments, injunctions, ordinances or other pronouncements having the binding
effect of law of any Governmental Authority, including a legal obligation to a
Regulatory Authority or other Governmental Authority to which either Party is or
becomes subject (such as a corporate integrity agreement or settlement agreement
with a Governmental Authority).

1.69“Licensed Product” means any product comprising or containing Bempedoic
Acid, either alone or in combination with other active pharmaceutical
ingredients including the Initial Product, any Combination Product and any
Authorized Generic Product, for use in the Field, including all dosage
strengths, presentations, forms and formulations.

1.70“Losses” has the meaning set forth in Section 11.1 (General Indemnification
by Otsuka).

1.71“Manufacturing” or “Manufacture” means, as applicable, all activities
associated with the production, manufacture, process of formulating, processing,
purifying, filling, finishing, packaging, labeling, shipping, importing and
storage of Licensed Products, and any part or component thereof, including
process development, process validation, stability testing, manufacturing
scale-up, pre-clinical, clinical and commercial manufacture and analytical
development, product characterization, quality assurance and quality control
development, testing and release, but excluding for the avoidance of doubt
Developing and Commercializing.

1.72“Material Communications” means formal written, telephonic or in-person
communications from or with any Regulatory Authority concerning any of the
following: key product quality attributes (e.g., purity) of Licensed Products,
safety findings affecting a Licensed Product (e.g., Serious Adverse Events,
emerging safety signals), clinical or non-clinical findings affecting patient
safety, efficacy, receipt or denial of Regulatory Approval, the design of
Clinical Studies or the need for additional non-clinical studies (e.g.,
additional toxicology or carcinogenicity studies).

1.73“MHLW” means the Japanese Ministry of Health, Labour and Welfare, or a
successor agency thereto.

1.74Negotiation Period has the meaning set forth in Section 2.2 (Option to New
Indications).

1.75“Net Sales” means, with respect to a Licensed Product, the aggregate gross
invoiced sales prices from sales of all units of such Licensed Product sold by
Otsuka or its Sublicensees to independent Third Parties in accordance with IFRS
after deducting, if not previously deducted, from the amount invoiced or
received:



-9-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



(a)[***];

(b)[***];

(c)[***];

(d)[***];

(e)[***];

(f)[***].

In the case of any sale or other disposal for value, such as barter or
counter-trade, of a Licensed Product, or part thereof, other than in an arm’s
length transaction exclusively for cash, Net Sales shall be calculated [***].

Notwithstanding the foregoing, the following will not be included in Net Sales:
[***].

Solely for purposes of calculating Net Sales, if Otsuka or its Sublicensee sells
a Licensed Product in the Otsuka Territory as part of a therapy or product that
is a combination containing the Initial Product or the Combination Product
(each, a “BA Product”) and one or more other active ingredients, delivery
devices or other components that are not a BA Product (each, an “Other Product”)
(whether combined in a single formulation or package, as applicable, or
formulated or packaged separately but sold under a single label approved by a
Regulatory Authority) (a “New Combination Product”), Net Sales of such New
Combination Product for the purposes of determining payments based on Net Sales
hereunder will be calculated by multiplying actual Net Sales of such New
Combination Product as determined in the first paragraph of this Net Sales
definition (“New Combination Product Net Sales”) by the fraction A/(A+B) where A
is the NHI Price of the BA Product in the Otsuka Territory when sold separately
(i.e., without the Other Product) and B is the NHI Price of the Other Product
(or, as applicable, the weighted average of each NHI Price of the generic
versions of the Other Product) in the Otsuka Territory when sold separately, in
each case, during the relevant period. If the NHI Price of the Other Product in
the Otsuka Territory when sold separately cannot be determined but the NHI Price
of the BA Product in the Otsuka Territory when sold separately (i.e., without
the Other Product) can be determined, New Combination Product Net Sales for
purposes of determining payments based on Net Sales hereunder will be calculated
by multiplying the New Combination Product Net Sales by the fraction A/C where A
is the NHI Price of the BA Product in the Otsuka Territory when sold separately
(i.e., without the Other Product) and C is the NHI Price of the New Combination
Product in the Otsuka Territory.

1.76“New Combination Product” has the meaning set forth in Section 1.75
(Definition of Net Sales).

1.77 “New Combination Product Net Sales” has the meaning set forth in Section
1.75 (Definition of Net Sales).



-10-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



1.78“New Indication” means an indication other than an Initial Indication.

1.79“NHI Price” means, with respect to a Licensed Product, the National Health
Insurance price (yakka) applicable to such Licensed Product in the Otsuka
Territory, which is determined and may be amended from time to time by the MHLW.
 Following any National Health Insurance price (yakka) revision, a new NHI Price
shall be automatically adopted from the day of the official implementation of
such National Health Insurance price (yakka) revision by the MHLW and, at the
time of such adoption, the royalty rates hereunder may be reduced in accordance
with Section 9.6.3(b) (NHI Price Reduction).

1.80“NHI Price Listing” means, with respect to a Licensed Product, the listing
of such Licensed Product and its NHI Price on a list of drugs for which medical
providers can be reimbursed under the NHI, following approval of the NHI Price
by the Central Social Insurance Medical Council (Chuikyo) of the MHLW.

1.81“NHI Price Listing Milestone Event” has the meaning set forth in Section 9.3
(NHI Price Listing Milestone Payment).

1.82“Non-Clinical Studies” means non-human studies of Licensed Products,
including chemistry, manufacturing and control-related studies.

1.83“Option” has the meaning set forth in Section 2.2 (Option to New
Indications).

1.84“Other Product” has the meaning set forth in Section 1.75 (Definition of Net
Sales).

1.85“Otsuka” has the meaning set forth in the Preamble.

1.86 “Otsuka BA Patent Rights” has the meaning set forth in Section 12.2.2(a)
(Prosecution of Otsuka Patent Rights).

1.87“Otsuka BA Technology” means Otsuka Know-How and Otsuka BA Patent Rights.

1.88 “Otsuka Indemnitees” has the meaning set forth in Section 11.2 (General
Indemnification by Esperion).

1.89 “Otsuka Know-How” means Know-How Controlled by Otsuka or its Affiliates
that are Sublicensees during the Term that is developed in the course of
activities under this Agreement, and is reasonably necessary or useful to the
Development, Manufacture or Commercialization of the Licensed Products, but
excluding Joint Know-How.

1.90“Otsuka Patent Right” means any Patent Right Controlled by Otsuka or its
Affiliates that are Sublicensees during the Term that Covers Otsuka Know-How and
is



-11-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



reasonably necessary or useful to the Development, Manufacture or
Commercialization of the Licensed Products, but excluding Joint Patent Rights.

1.91“Otsuka Technology” means Otsuka Know-How and Otsuka Patent Rights.

1.92“Otsuka Territory” means Japan.

1.93“Otsuka Territory Commercialization Plan” has the meaning set forth in
Section 4.2.1 (Initial Commercialization Plan Summary).

1.94“Otsuka Territory Promotional Materials” has the meaning set forth in
Section 4.3.2 (Otsuka Advertising & Promotion).

1.95“Otsuka Territory-Specific Brand Strategy” has the meaning set forth in
Section 4.3.2 (Otsuka Advertising & Promotion).

1.96“Out-of-Pocket Costs” means, with respect to certain activities hereunder,
direct expenses paid or payable by either Party or its Affiliates to Third
Parties and specifically identifiable, incurred and invoiced to conduct such
activities, as applicable, including payments to contract personnel; provided,
however, that [***] will not be considered Out-of-Pocket Costs.

1.97“Party” means Otsuka or Esperion.

1.98“Patent Challenge” has the meaning set forth in Section 13.2.3 (Challenges
of Patent Rights).

1.99“Patent Rights” means (a) all issued patents (including any extensions,
restorations by any existing or future extension or registration mechanism
(including patent term adjustments, patent term extensions, supplemental
protection certificates or the equivalent thereof), substitutions,
confirmations, re-registrations, re-examinations, reissues, patents and patent
claims maintained after post grant examination (including inter partes review,
post grant review or opposition proceeding) and patents of addition); (b) patent
applications (including all provisional applications, substitutions, requests
for continuation, continuations, continuations-in-part, divisionals and
renewals); (c) inventor’s certificates; and (d) all equivalents of the foregoing
in any country of the world.

1.100“Payment Forms” means all of the following documents which, at the time
Esperion provides such documents to Otsuka, must be currently effective
(un-expired), completed and signed: one (1) copy of the United States Internal
Revenue Service Form 6166 (United States Residency Certification); two (2)
copies of Form 3 (Application Form for Income Tax Convention); and one (1) copy
of Form 17 (Attachment Form for Limitation on Benefits Article).



-12-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



1.101“Person” means any natural person, corporation, unincorporated
organization, partnership, association, sole proprietorship, joint stock
company, joint venture, limited liability company, trust or government, or
Governmental Authority, or any other similar entity.

1.102“PMDA” means the Japanese Pharmaceuticals and Medical Devices Agency and
any successor thereto.

1.103“Pharmacovigilance Agreement” has the meaning set forth in Section 3.9
(Pharmacovigilance).

1.104“Phase II Clinical Trial” means a human clinical trial, the principal
purpose of which is to explore a variety of doses, dose response, and duration
of effect, and to generate evidence of clinical safety, effectiveness and dose
ranging for a particular indication or indications in a target patient
population, consistent with the requirements of U.S. 21 C.F.R. § 312.21(b) or
(for trial conducted outside the U.S.) its equivalents in the applicable
non-U.S.  jurisdictions.

1.105“Phase III Clinical Trial” means a human clinical trial, the principal
purpose of which is to establish that the product is safe and efficacious for
its indicated use, define contraindications, warnings, precautions and adverse
reactions that are associated with the product in the dosage range to be
prescribed, to support the filing of an application for Regulatory Approval for
such product, consistent with the requirements of U.S. 21 C.F.R. §312.21(c) or
(for trial conducted outside the U.S.) its equivalents in the applicable
non-U.S. jurisdictions.

1.106“Post-Approval Study” means all studies required as a condition to the
grant of Regulatory Approval for the Licensed Product, such as confirmatory
trials or PASS (post approval safety study).

1.107“Product Trademark Infringement Action” has the meaning set forth in
Section 12.7.2 (Enforcement of Product Trademarks).

1.108“Product Trademarks” means the Esperion Trademarks and any alternative or
additional Trademarks approved by the JCC for Licensed Products in the Otsuka
Territory pursuant to Section 6.1.7 (JCC Decision-Making).

1.109“PSUR” has the meaning set forth in Section 3.9 (Pharmacovigilance).

1.110“Quality Agreement” has the meaning set forth in Section 5.3 (Licensed
Product Supply Agreements).

1.111“Registration Dossier” means the registration dossier of technical data and
information compiled by or on behalf of Otsuka with respect to a Licensed
Product submitted to a Regulatory Authority for obtaining Regulatory Approval of
a Licensed Product in the Field in the Otsuka Territory, including any JNDA.



-13-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



1.112“Regulatory Approval” means any and all approvals, licenses, registrations
or authorizations of any Regulatory Authority that are necessary for the
marketing and sale of a product in a country or group of countries, including a
marketing authorization application filed with a Regulatory Authority in the
Otsuka Territory, including all additions, amendments, supplements, extensions
and modifications thereto, but excluding NHI Price Listing.

1.113“Regulatory Authority” means any Governmental Authority involved in
granting approvals for the Development, Manufacturing, Commercialization,
reimbursement or pricing of Licensed Products, including the PMDA.

1.114“Regulatory Documentation” means all applications, registrations, licenses,
authorizations and approvals, all correspondence submitted to or received from
Regulatory Authorities (including Registration Dossiers, minutes and official
contact reports relating to any communications with any Regulatory Authority)
and all supporting documents, in each case relating to the Licensed Product, and
all data contained in any of the foregoing, including all clinical trial
applications, Regulatory Approvals and applications therefor, regulatory drug
lists, advertising and promotion documents, adverse event files and complaint
files.

1.115“Regulatory Exclusivity” means, with respect to a Licensed Product in the
Otsuka Territory, any exclusive marketing right, data exclusivity right or other
status conferred by any Governmental Authority with respect to such Licensed
Product in the Otsuka Territory, other than a Patent Right, that limits or
prohibits a Person from (i) relying on pivotal safety or efficacy data generated
by or for Otsuka or its Sublicensees with respect to a Licensed Product in an
application for Regulatory Approval of a Generic Product or (ii) Commercializing
a Licensed Product or a Generic Product.

1.116“Relevant Factors” means all relevant factors that may affect the
Development or Commercialization of a Licensed Product, including (as
applicable): [***].

1.117“Responsible Party” has the meaning set forth in Section 12.3.3 (Control;
Cooperation).

1.118“RMP” has the meaning set forth in Section 3.9 (Pharmacovigilance).

1.119“Royalty Term” has the meaning set forth in Section 9.6.2 (Royalty Term).

1.120“Safety Concern” means, with respect to any Licensed Product, (a) any
safety concern required to be reported under 21 C.F.R. § 312.32(c)(1)(iii)
(“Findings from animal or in vitro testing”) or (b) a material toxicity or
material drug safety issue or a Serious Adverse Event reasonably related to a
Licensed Product.

1.121“Safety Reasons” means a Party’s reasonable belief that there is an
unacceptable risk for harm in humans based upon (a) preclinical safety data,
including data from animal toxicology studies, or (b) the observation of serious
adverse effects in humans



-14-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



after the Licensed Product has been administered to humans, such as during a
Clinical Study or after the First Commercial Sale, in each of clauses (a) and
(b), which would materially impact the safety or efficacy and the commercial
feasibility of Licensed Product.

1.122“Serious Adverse Event” means an adverse drug experience or circumstance
that results in any of the following outcomes (a) death, (b) life-threatening
event, (c) inpatient hospitalization or prolongation of existing
hospitalization, (d) persistent or significant disability or incapacity or
substantial disruption of the ability to conduct normal life functions, (e) a
congenital anomaly/birth defect, (f) significant intervention required to
prevent permanent impairment or damage or (g) a medical event that may not
result in death, be life-threatening or require hospitalization but, based on
appropriate medical judgment, that may jeopardize the patient or subject and may
require medical or surgical intervention to prevent one of the outcomes
described in clauses (a) through (e).

1.123“Sublicensee” means a Third Party to whom a Party grants a direct or
indirect sublicense under any Esperion Technology, Otsuka Technology or Joint
Technology, as the case may be, to Develop, Manufacture or Commercialize a
Licensed Product in the Field pursuant to Section 8.1.2 (Otsuka Sublicense
Rights) or Section 8.2.2 (Esperion Sublicense Rights) or the last sentence of
Section 12.1.2 (Ownership). In addition, a Party’s Affiliate to whom such Party
grants a direct or indirect sublicense under any Esperion Technology, Otsuka
Technology or Joint Technology, as the case may be, to Develop, Manufacture or
Commercialize a Licensed Product in the Field pursuant to Section 8.1.2 (Otsuka
Sublicense Rights) or Section 8.2.2 (Esperion Sublicense Rights) shall be deemed
a Sublicensee for purposes of this Agreement.  For clarity, Third Party contract
research organizations, distributors, wholesalers, CMOs and the like will not be
Sublicensees, and agreements between a Party and such entities will not be
sublicenses, for purposes of this Agreement.

1.124“Sued Party” has the meaning set forth in Section 12.4.1 (Third Party
Infringement Suit).

1.125“Supply Agreement” has the meaning set forth in Section 5.3 (Licensed
Product Supply Agreements).

1.126“Term” has the meaning set forth in Section 13.1 (Term).

1.127“Territory” means (a) the Esperion Territory and/or (b) the Otsuka
Territory, as applicable.

1.128“Third Party” means a Person other than a Party and its Affiliates.

1.129 “Third Party IP Agreement” has the meaning set forth in Section 12.4.2.

1.130 “Tier 1” has the meaning set forth in Section 9.3 (NHI Price Listing
Milestone Payment).



-15-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



1.131“Tier 2” has the meaning set forth in Section 9.3 (NHI Price Listing
Milestone Payment).

1.132“Tier 3” has the meaning set forth in Section 9.3 (NHI Price Listing
Milestone Payment).

1.133“Trademark” means any trademark, trade name, service mark, service name,
brand, domain name, trade dress, logo, slogan or other indicia of origin or
ownership, in any language, including any katakana trademark, including the
goodwill and activities associated with each of the foregoing.

1.134“Transition Activities” has the meaning set forth in Section 13.4.5(a)
(Transition Activities).

1.135“United States” means the United States of America and its territories,
possessions and commonwealths.

1.136“Valid Claim” means any claim, within any Esperion Patent Rights in the
Field, that: (a) has been granted by a patent granting authority, that is in
force and unexpired, and that has not been surrendered, abandoned, revoked,
disclaimed or held invalid or unenforceable by a decision taken by an
administrative or civil court in the Otsuka Territory; or (b) is a pending claim
in a patent application within the Esperion Patent Rights in the Field [***];
provided that any such pending claim in such patent application that has been
pending for more than [***] years following the first filing date of such patent
application in the Otsuka Territory shall cease to be a Valid Claim in the
Otsuka Territory unless and until it becomes a granted claim fulfilling the
requirements under (a) above while the Royalty Term is otherwise ongoing. For
clarity, for purposes of the foregoing proviso, if such patent application is a
continuation application or a divisional application, the “first filing date”
with respect to such patent application shall mean the filing date in the Otsuka
Territory of the original (parent) patent application on which such continuation
application or divisional application is based.

2.

DEVELOPMENT

2.1Licensed Products.

2.1.1Overview. Subject to the terms and conditions of this Agreement, including
oversight by the JCC, except with respect to Non-Clinical Studies, Otsuka shall
be solely responsible for the Development of the Licensed Products in the Field
in the Otsuka Territory, including for the conduct of all Clinical Studies to
obtain and maintain Regulatory Approvals of the Licensed Products in the Otsuka
Territory. In accordance with Section 2.1.5, Esperion shall be solely
responsible for the conduct of Non-Clinical Studies identified by the Parties as
required for Otsuka to obtain Regulatory Approval of a Licensed Product in the
Otsuka Territory.  Subject to the terms and conditions of this Agreement,
including Sections 2.1.6 and 3.8, Otsuka shall use Commercially Reasonable
Efforts to Develop the Licensed Products in the Field in the Otsuka Territory,
including: (a) as provided in Section 2.1.2, Developing each Licensed Product
pursuant



-16-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



to the applicable Development Plan; and (b) pursuing Regulatory Approval of each
Licensed Product in the Otsuka Territory.

2.1.2Development Plans. For each Licensed Product, other than Authorized Generic
Products, the Development activities to be undertaken by Otsuka for such
Licensed Product to achieve Regulatory Approval in the Field in the Otsuka
Territory shall be set forth in a development plan (each such plan, as amended
from time to time in accordance with this Agreement, a “Development Plan”).
 Development activities set forth in each Development Plan shall at all times be
designed to be in compliance with all applicable Laws and in accordance with
professional and ethical standards customary in the pharmaceutical industry. The
Development activities to be undertaken by Otsuka for the Initial Product to
achieve Regulatory Approval for the Initial Indication in the Otsuka Territory
are set forth in the Development Plan attached hereto as Schedule 2.1.2 (Initial
Development Plan for Initial Product). For clarity, no Development Plan will be
required or prepared for any Authorized Generic Product.

2.1.3Performance. Otsuka shall conduct all Development activities in a sound
scientific manner and in compliance with applicable Law and the applicable
Development Plan, as such Development Plan may be amended from time to time in
accordance with this Agreement.  Notwithstanding anything to the contrary in
this Agreement, Otsuka shall not be obligated to undertake or continue any
activity under a Development Plan if: (a) Otsuka reasonably determines that
performance of such activity would violate applicable Law; or (b) with respect
to any Clinical Study, (i) a Regulatory Authority or independent safety data
review board for such Clinical Study has required or recommended termination or
suspension of such Clinical Study or (ii) Otsuka believes in good faith that
termination or suspension of such Clinical Study is warranted because of safety
or tolerability risks or the lack of suitable risk benefit ratio to the study
subjects.  In the event that Otsuka determines not to undertake or continue any
activity under a Development Plan in accordance with the immediately preceding
sentence, Otsuka shall promptly notify Esperion of such determination, and shall
use all reasonable efforts to notify and consult with Esperion prior to making
such determination.

2.1.4Development Costs. Otsuka shall be solely responsible for all costs and
expenses incurred in connection with the Development of the Licensed Products in
the Field in the Otsuka Territory.

2.1.5Non-Clinical Studies.  Esperion shall conduct all Non-Clinical Studies
identified by the Parties as required by the applicable Regulatory Authority for
Otsuka to obtain Regulatory Approval of Licensed Products in the Otsuka
Territory. Otsuka shall reimburse the Out-of-Pocket Costs incurred by Esperion
for such Non-Clinical Studies and any direct labor (FTE) costs that are
reasonably allocable to such Non-Clinical Studies within [***] of receipt of an
invoice and supporting documentation, which supporting documentation shall
include [***] to such Non-Clinical Studies.

2.1.6Combination Products. With respect to the Combination Product, Otsuka shall
use Commercially Reasonable Efforts to Develop and Commercialize the Combination
Product in the Field in the Otsuka Territory, including (a) as provided in
Section



-17-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



2.1.2, Developing such Combination Product pursuant to the applicable
Development Plan; and (b) pursuing Regulatory Approval of such Combination
Product in the Otsuka Territory; provided, however, that notwithstanding
anything to the contrary in this Agreement, Otsuka shall have final
decision-making authority with respect to such Development and
Commercialization, including the timing of the initiation of the Development of
such Combination Product.

2.2Option to New Indications. If Esperion obtains positive results from a Phase
II Clinical Trial which supports the initiation of a Phase III Clinical Trial
for a New Indication for a Licensed Product in the United States, Esperion shall
provide Otsuka with the applicable clinical study report (“CSR”) for such Phase
II Clinical Trial and any other data and information reasonably requested by
Otsuka that relates to such Phase II Clinical Trial and, upon Otsuka’s written
request, Esperion shall make an oral presentation to Otsuka with respect
thereto. Otsuka will have an exclusive option (the “Option”) to include such New
Indication in the Field and the licenses under Section 8.1 in return for
adjustments and/or additions to the regulatory milestone payments in Section 9.2
(Regulatory Milestone Payments), which could include the possible addition of
Development milestones and additional or adjusted regulatory milestones but
which would not include adjustments or additions to any other payments in
Section 9 (Financial Terms; Royalty Reports; Payments and Audits) (and, for
clarity would not include any adjustment to the sales milestones or royalty
terms as set forth in Section 9.5 and Section 9.6 as of the Effective Date).
Esperion’s oral presentation to notify Esperion whether Otsuka wishes to proceed
with a further assessment of the Option, and in the event Otsuka provides
written notice to Esperion of its intent to proceed with such further assessment
within such [***] period, Otsuka shall have an additional [***] from the date of
such written notice to further assess whether to exercise the Option (such [***]
and [***] periods, collectively, the “Assessment Period”).  During the
Assessment Period, Esperion shall promptly respond to all reasonable requests by
Otsuka for additional information relating to such New Indication. In the event
Otsuka provides written notice of its intent to exercise the Option within the
Assessment Period, the Parties shall negotiate in good faith for a period of
[***] (or such longer period as the Parties may agree) following such written
notice (the “Negotiation Period”) to agree upon the terms of an amendment to
this Agreement to adjust and/or add to the regulatory milestone payments
(including the possible addition of Development milestone payments) in Section
9.2 (Regulatory Milestone Payments).  If the Parties cannot agree upon the terms
of such amendment within the Negotiation Period, the Parties shall, [***].

2.3Records, Reports and Information Sharing.

2.3.1Records.  Otsuka shall maintain complete and accurate records of all
Development and other scientific activities conducted by or on behalf of it in
connection with each Licensed Product (other than Authorized Generic Products),
including all data and other information resulting from such activities (which
records shall include, as applicable, books, records, reports, research notes,
charts, graphs, comments, computations, analyses, recordings, photographs,
computer programs and documentation thereof (e.g., samples of materials and
other graphic or written data generated in connection with such Development and
scientific activities)), in sufficient detail and in sound scientific manner
appropriate for patent and regulatory purposes, which shall fully and properly
reflect all work done and results achieved in the performance of the



-18-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



Development activities and Clinical Studies with respect to each Licensed
Product (other than Authorized Generic Products) by Otsuka.

2.3.2Development Activities Reports. Otsuka shall provide to Esperion, on a
[***] basis through the JCC, a confidential written progress presentation that
summarizes for each Licensed Product (other than Authorized Generic Products)
the Development activities conducted by or on behalf of Otsuka with respect to
each such Licensed Product since the previous progress presentation. In
addition, Otsuka shall promptly share with Esperion summaries of all material
developments and information that it comes to possess relating to the
Development of any Licensed Products, including Safety Concerns and data
generated from Clinical Studies of such Licensed Product.  In addition, Otsuka
shall translate CSRs and top-line data derived from Clinical Studies of Licensed
Products as soon as practically possible into English and shall share such
translated CSRs and top-line data with Esperion promptly after completion of
such translation into English; provided that Esperion shall reimburse Otsuka for
all Out-of-Pocket Costs incurred by Otsuka for such translations of CSRs and
top-line data.

2.3.3Access to Records. At any time during the Term, Esperion shall have the
right, at its sole cost and expense, to review all records relating to such
Development undertaken by Otsuka with respect to each Licensed Product, at
reasonable times, and upon prior written request.

2.4Third Parties. Otsuka shall be entitled to utilize the services of Third
Parties to perform Development activities under this Section 2.4 (Third
Parties), provided that (a) Otsuka shall require that such Third Party operates
in a manner consistent with this Agreement, including [***] and (b) Otsuka shall
remain at all times fully liable for its respective responsibilities and the
acts and omissions of such Third Parties engaged by it under this Agreement.
 Otsuka shall require that any Third Party agreement entered into pursuant to
this Section 2.4 (Third Parties) include [***].  Otsuka shall [***].  Otsuka
shall be solely responsible for direction of and communications with such Third
Parties.

3.

REGULATORY MATTERS

3.1Responsibility for Regulatory Matters. Subject to the terms and conditions of
this Agreement, including oversight by the JCC, Otsuka shall be solely
responsible, at its sole cost and expense, for all regulatory matters relating
to each Licensed Product in the Otsuka Territory, including (a) overseeing,
monitoring and coordinating all regulatory actions, communications and filings
with, and submissions to, the applicable Regulatory Authority with respect to
Licensed Products; (b) interfacing, corresponding and meeting with the
applicable Regulatory Authority with respect to Licensed Products; (c) seeking
and maintaining all Regulatory Approvals with respect to Licensed Products,
including any amendments, supplements or modifications to Regulatory Approvals;
and (d) maintaining and submitting all records required to be maintained or
required to be submitted to the applicable Regulatory Authority with respect to
Licensed Products, in each case in the Otsuka Territory.  Notwithstanding
anything to the contrary in this Agreement, Esperion shall be responsible, at
its sole cost and expense, for (i) preparing the drug master file(s) for the
API(s) containing data and information related to the Manufacture of the



-19-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



API(s) for the Licensed Products (the “DMF”), including preparing the DMF in the
applicable format required by the PMDA (ii) providing the DMF directly to the
applicable Regulatory Authority in the Otsuka Territory, and (iii) communicating
with Regulatory Authorities in the Otsuka Territory regarding the DMF. Otsuka
shall be entitled to reference the DMF in Regulatory Documentation, including in
applications for Regulatory Approval and in the Registration Dossier, for the
Licensed Product in the Otsuka Territory. Esperion shall also provide to Otsuka,
at Esperion’s sole cost and expense, (A) the open part of the DMF, such as the
sections containing general information, control of drug substance, container
closure system, and stability, (B) an eCTD containing data and information
related to the Manufacture of Bulk Tablets, and (C) upon Otsuka’s request, but
subject to Esperion’s consent, information in the closed part of the DMF which
Otsuka reasonably believes is necessary for preparing Regulatory Documentation
for the Otsuka Territory. Otsuka shall be responsible, at its sole cost and
expense, for preparing the Japanese translation of such eCTD and converting such
eCTD to the applicable format required by the PMDA. Otsuka shall provide
Esperion with copies of the English translations of Module 1.2 and Module 2.3 of
the Registration Dossiers for the Licensed Products in the Otsuka Territory
(excluding the subsection of Module 2.3 covered by the DMF). Esperion shall
provide all assistance reasonably requested by Otsuka in connection with such
preparation and filing of Regulatory Documentation and communications with
Regulatory Authorities, and, at the request of Otsuka, Esperion shall send
representative(s) of Esperion to attend in-person meetings with Regulatory
Authorities in the Otsuka Territory relating to the Manufacture of API(s) or
Bulk Tablets, all at Esperion’s cost and expense.

3.2Communications with Regulatory Authorities. Otsuka shall respond to all
communications with the applicable Regulatory Authority relating to the Licensed
Products in the Otsuka Territory. Within [***] days after receipt of any
Material Communication from such Regulatory Authority with respect to such
Licensed Product, Otsuka shall provide Esperion with a brief written
description, in English, of the principal issues raised in such Material
Communication with such Regulatory Authority. Upon Esperion’s reasonable request
after receiving a notice from Otsuka in accordance with the immediately
preceding sentence, Otsuka shall, at its sole cost and expense, translate such
Material Communication as soon as practically possible and shall provide to
Esperion such translated Material Communication promptly after completion of
such translation into English. Notwithstanding the foregoing, Otsuka shall not
be required to provide a brief written description or a translation of any
Material Communication that is conveyed at any meeting or teleconference that is
attended by any Esperion representative pursuant to Section 3.3 (Meetings with
Regulatory Authorities). Otsuka will allow Esperion a reasonable opportunity to
review and comment on Otsuka’s proposed response to any Material Communications
with such Regulatory Authority with respect to such Licensed Product, and Otsuka
will reasonably consider all comments timely provided by Esperion in connection
therewith; provided, however, Otsuka shall not be required to comply with the
foregoing if to do so would cause Otsuka to fail to meet any deadline requested
or required by any Regulatory Authority in the Otsuka Territory.

3.3Meetings with Regulatory Authorities.  Otsuka shall provide Esperion with
reasonable advance notice of all formal meetings and formal teleconferences with
the applicable Regulatory Authority pertaining to any Licensed Product in the
Otsuka Territory, or with as much



-20-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



advance notice as practicable under the circumstances.  Otsuka shall use
reasonable efforts, to the extent reasonably practicable and not restricted or
prohibited by applicable Laws or the Regulatory Authority, to permit Esperion to
have, at Esperion’s expense, mutually acceptable representatives of Esperion
attend, as observers, such formal meetings and formal teleconferences with such
Regulatory Authority pertaining to such Licensed Product in the Otsuka
Territory; provided, however, that Otsuka shall not be obligated to change or
re-schedule any such meeting in order to accommodate the schedule of Esperion’s
representatives and if attendance by Esperion representatives would require
Otsuka to reduce the number of required Otsuka participants at such meeting due
to limitations on the number of attendees imposed by such Regulatory Authority,
then at least one (1) Esperion representative shall be permitted to observe such
meeting unless Otsuka provides reasonable reasons why attendance by Esperion
representatives would be inappropriate or inadvisable or otherwise should not be
permitted, in which case no Esperion representative will be permitted to observe
such meeting. If Esperion requires an interpreter for its representatives
attending any such Regulatory Authority meeting, Esperion shall retain, at its
sole cost and expense, an interpreter who can provide simultaneous
interpretation.

3.4Submissions.  With respect to each such Licensed Product, Otsuka shall allow
Esperion a reasonable opportunity to review and comment on all material sections
(specifically, Modules  1.8, 2.5.1 and 2.5.6) of the Registration Dossier to be
submitted to Regulatory Authorities or other Governmental Authorities in the
Otsuka Territory related to such Licensed Product and for that purpose Otsuka
shall provide English versions of such Modules to Esperion in advance of
submission of any such filings. Otsuka shall consider all comments timely
provided by Esperion in connection therewith and accept such comments if
reasonable, provided, however, Otsuka shall not be required to comply with the
foregoing or delay submission of the Registration Dossier if to do so would
cause Otsuka to fail to meet the filing target date set forth in the Development
Plan or any deadline requested by any Regulatory Authority in the Otsuka
Territory.

3.5NHI Price Listing. Subject to the terms and conditions of this Agreement,
Otsuka shall have the sole right, at its sole cost and expense, and shall use
Commercially Reasonable Efforts to timely prepare and submit all necessary
applications and documentation to seek to acquire, hold and maintain all NHI
Price Listing necessary or useful to Commercialize each Licensed Product
throughout the Otsuka Territory.

3.6Regulatory Documentation. Upon Otsuka’s reasonable request, Esperion shall
provide Otsuka with all Regulatory Documentation, data and information owned or
controlled by Esperion that relates to the Licensed Products to the extent
necessary or useful to obtain or maintain Regulatory Approval of the Licensed
Products in the Field in the Otsuka Territory.

3.7Right of Reference. Each Party hereby grants to the other Party (as well as
to the other Party’s Sublicensees, when and if designated by the other Party
from time to time) a non-exclusive, non-transferable right to rely upon, access,
and reference all information and data (including all chemistry, manufacturing
and controls information as well as data made, collected or otherwise generated
in the conduct of any Clinical Studies or early access/named patient programs
for the Licensed Products) included in or used in support of any regulatory
filing, Regulatory Approval, drug master file or other Regulatory Documentation
owned or Controlled



-21-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



by such Party that relates to any Licensed Product as necessary or useful to
obtain or maintain Regulatory Approval of a Licensed Product in the Otsuka
Territory or the Esperion Territory, as the case may be.  Such Party shall, if
requested by the other Party, provide a signed statement that the other Party
may rely upon, and the Regulatory Authority may access, in support of the other
Party’s application for such Regulatory Approval in its Territory, any
underlying raw data or information submitted by such Party to the Regulatory
Authority with respect to any regulatory filing, Regulatory Approval, drug
master file or other Regulatory Documentation (including orphan drug
applications and designations) owned or controlled by such Party or its
Sublicensees that relates to any Licensed Product.  In addition, upon request of
either Party (on behalf of itself or a Sublicensee), the other Party shall
obtain and provide to the requesting Party certificates or other formal or
official attestations concerning the regulatory status of the Licensed Products
in the Otsuka Territory or the Esperion Territory, as applicable (e.g.,
Certificates of Free Sale, Certificates for Export, Certificates to Foreign
Governments).

3.8Authorized Generic Products. Otsuka or its Affiliate that are Sublicensees
may submit, or authorize submission of, an application for Regulatory Approval
of an Authorized Generic Product at any time during the Term of this Agreement;
provided, however, that Otsuka shall ensure that the launch of such Authorized
Generic Product shall not occur more than [***] days prior to the launch of an
unauthorized Generic Product version of the applicable Licensed Product by a
Third Party. Notwithstanding anything to the contrary in this Agreement, Otsuka
shall have final decision-making authority with respect to the Development and
Commercialization of Authorized Generic Products, including the timing of the
initiation of the Development of Authorized Generic Products.

3.9Pharmacovigilance. Within [***] days after the Effective Date, the Parties
shall negotiate in good faith and enter into a pharmacovigilance agreement
(“Pharmacovigilance Agreement”), which shall define the pharmacovigilance
responsibilities of the Parties and include safety data exchange procedures
governing the coordination of collection, investigation, reporting and exchange
of information concerning any adverse experiences, and any product complaints
associated with adverse experiences, related to any Licensed Product sufficient
to enable each Party (and their respective Sublicensees, if any) to comply with
its legal and regulatory obligations. In addition, as appropriate, such
Pharmacovigilance Agreement shall include the safety data exchange procedures
governing the exchange of information affecting the class (e.g., Serious Adverse
Events, emerging safety issues) and address responsibilities for Development
Safety Update Report (“DSUR”), Periodic Safety Update Reports (“PSUR”) and Risk
Management Plans (“RMP”).  Otsuka shall be responsible for all pharmacovigilance
activities for the Licensed Products in the Field in the Otsuka Territory.
Esperion shall own and shall be responsible for maintaining the global safety
database for Licensed Products. The language of all communications and exchanges
under the Pharmacovigilance Agreement shall be English.



-22-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



4.

COMMERCIALIZATION

4.1Responsibility, Cost and Diligence.

4.1.1Otsuka Territory.  Subject to the terms and conditions of this Agreement,
Otsuka shall be solely responsible, at its sole cost and expense, for all
Commercialization activities relating to Licensed Products in the Otsuka
Territory.

4.1.2Otsuka Commercial Diligence. Subject to the terms and conditions of this
Agreement, including Sections 2.1.6 and 3.8, Otsuka will use Commercially
Reasonable Efforts to Commercialize each Licensed Product throughout the Otsuka
Territory. Otsuka shall conduct all Commercialization activities for each
Licensed Product in accordance with the applicable Otsuka Territory
Commercialization Plan (other than with respect to Authorized Generic Products)
and in compliance with applicable Laws and this Agreement.

4.2Initial Otsuka Territory Commercialization Plan.

4.2.1Initial Commercialization Plan Summary. By no later than the date of filing
of the applicable application for Regulatory Approval for a Licensed Product
(other than any Authorized Generic Product) in the Field in the Otsuka
Territory, Otsuka shall deliver to the JCC an initial written plan setting forth
a summary of the anticipated activities to be undertaken by Otsuka in connection
with the Commercialization of such Licensed Product in the Otsuka Territory (the
“Otsuka Territory Commercialization Plan”). Each Otsuka Territory
Commercialization Plan shall provide an outline of the Commercialization
activities for a Licensed Product (other than an Authorized Generic Product) in
the Otsuka Territory, including [***]. Commercialization activities set forth in
each Otsuka Territory Commercialization Plan shall at all times be designed to
be in compliance with this Agreement, all applicable Laws and in accordance with
professional and ethical standards customary in the pharmaceutical industry. For
clarity, Otsuka shall have no obligation to prepare or provide any Otsuka
Territory Commercialization Plan for any Authorized Generic Product; provided,
however that, commencing no later [***] months prior to the First Commercial
Sale of each Authorized Generic Product, and thereafter on or before [***] of
each Calendar Year, Otsuka shall provide to the JCC annual sales projections of
each Authorized Generic Product.

4.2.2Amendments to Otsuka Territory Commercialization Plan.  The Otsuka
Territory Commercialization Plan for a Licensed Product (other than an
Authorized Generic Product) shall subsequently be updated and modified by
Otsuka, from time to time at its discretion but no less frequently than [***],
based upon, among other things, Otsuka’s Commercialization activities with
respect to such Licensed Product in the Otsuka Territory. A copy of the Otsuka
Territory Commercialization Plan as so updated shall be promptly provided to the
JCC.

4.3Advertising and Promotional Materials; Product Trademarks.

4.3.1Global Branding.  Esperion shall, from time to time during the Term,
develop (and thereafter modify and update) a global branding strategy (including
global



-23-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



positioning, promotional messages, colors and other visual branding elements)
for each Licensed Product for use throughout the world (the “Global Branding
Strategy”). Esperion shall submit the Global Branding Strategy for a Licensed
Product to the JCC at least [***].  Esperion shall consider in good faith any
comments provided by Otsuka with respect to the Global Branding Strategy.

4.3.2Otsuka Advertising & Promotion.  Otsuka shall be responsible for the
creation, preparation, production, reproduction and filing with the applicable
Regulatory Authorities, of relevant written sales, promotion and advertising
materials relating to each Licensed Product for use in the Otsuka Territory
(“Otsuka Territory Promotional Materials”).  All such Otsuka Territory
Promotional Materials will be compliant with applicable Law and consistent in
all material respects with the Global Branding Strategy for such Licensed
Product in the Otsuka Territory. Notwithstanding the foregoing, if the Parties,
in accordance with Section 6.1.7 (JCC Decision-Making) mutually agree upon a
Licensed Product brand strategy that is specific to the Otsuka Territory,
including any Licensed Product positioning or key messaging for the Otsuka
Territory that is inconsistent with the Global Branding Strategy (“Otsuka
Territory-Specific Brand Strategy”), Otsuka shall have the right to implement
such Otsuka Territory-Specific Brand Strategy.  Otsuka will submit
representative samples, printed in the English language, of its Otsuka Territory
Promotional Materials developed by it for use in the Otsuka Territory to the JCC
[***].  Otsuka shall consider in good faith any timely comments Esperion may
have with respect to such samples of Otsuka Territory Promotional Materials.

4.3.3Esperion Advertising & Promotional Materials. From time to time, and in any
event upon the reasonable request of Otsuka, Esperion shall provide to Otsuka
copies of Licensed Product promotional materials which have been used in
countries where Esperion commercializes the Licensed Product, including the
United States, in order for Otsuka to align its promotional materials with the
Global Branding Strategy.

4.3.4Product Trademarks.  Otsuka may propose and the Parties will discuss at the
JCC a katakana Trademark which is a Japanese notation of an Esperion Trademark
for Licensed Products in the Otsuka Territory. In addition, if Otsuka believes
the Esperion Trademarks are not appropriate for the Otsuka Territory, whether
due to linguistic reasons, any notice, rejection or refusal by MHLW or other
Regulatory Authority, market research showing that Esperion Trademarks are not
appropriate or otherwise, Otsuka may propose for discussion at the JCC an
alternative Trademark (other than the Esperion Trademarks) for Licensed Products
in the Otsuka Territory. Otsuka may also propose and the Parties will discuss at
the JCC additional Trademarks (e.g., logos and slogans) to be used in the
Commercialization of Licensed Products in the Otsuka Territory. Any such
katakana Trademark, alternative Trademark or additional Trademark that is
approved by the JCC in accordance with Section 6.1.7 (JCC Decision-Making) shall
be a Product Trademark.

4.4Reporting Obligations.  Following the First Commercial Sale of each Licensed
Product, [***], Otsuka shall provide Esperion through the JCC a written
presentation summarizing in reasonable detail Otsuka’s progress under the Otsuka
Territory Commercialization Plan during the prior [***] period. In addition,
Otsuka shall provide Esperion with written notice of the First



-24-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



Commercial Sale of each Licensed Product in the Otsuka Territory within [***]
days after such event; provided, however, that in all circumstances, Otsuka
shall inform Esperion of such event prior to public disclosure of such event by
Otsuka.  Otsuka shall provide such other information to the JCC as Esperion may
reasonably request with respect to Commercialization of such Licensed Product
and shall keep the JCC reasonably informed of Otsuka’s Commercialization
activities with respect to such Licensed Product.

4.5Sales and Distribution.  Each Party or its Sublicensees, if applicable, shall
be responsible for booking sales in its respective Territory.  The Parties will
use their good faith efforts to coordinate the timing of any public disclosure
of Net Sales of the Licensed Products in the Otsuka Territory prior to such
disclosure and, in any event, Esperion shall communicate and coordinate with
Otsuka’s investor relations department before making any such public disclosure.
 Each Party and/or its Sublicensees may warehouse Licensed Products both inside
and outside of such Party’s Territory, provided that any sales with respect to
such Licensed Products are booked in such Party’s Territory. Each Party and/or
its Sublicensees shall be solely responsible for handling all returns of any
Licensed Product sold in its Territory, as well as all aspects of Licensed
Product order processing, invoicing and collection, distribution, inventory and
receivables of Licensed Products sold in its Territory.

4.6Ex-Territory Sales; Export Monitoring.

4.6.1Ex-Territory Sales. Subject to applicable Law, neither Party shall engage
in any advertising or promotional activities relating to any Licensed Product
directed primarily to customers or other buyers or users of such Licensed
Product located outside its Territory or accept orders for Licensed Products
from or sell Licensed Products into such other Party’s Territory for its own
account.  If a Party receives any order for any Licensed Product from, or for
delivery into, the other Party’s Territory, it shall refer such orders to the
other Party.  [***].

4.6.2Export Monitoring. Each Party and its Sublicensees will use Commercially
Reasonable Efforts to monitor and prevent exports of Licensed Products from its
own Territory for Commercialization in the other Party’s Territory using methods
permitted under applicable Law that are commonly used in the industry for such
purpose, and shall promptly inform the other Party of any such exports of
Licensed Products from its Territory of which it becomes aware, and any actions
taken to prevent such exports.  Each Party agrees to take reasonable actions
requested in writing by the other Party that are consistent with Law [***].

4.7Recalls, Market Withdrawals or Corrective Actions.

4.7.1Notification and Determination. In the event that any Regulatory Authority
threatens or initiates any action to remove a Licensed Product from the market,
the Party receiving notice thereof shall notify the other Party of such
communication immediately (but in no event later than [***] hours after receipt
thereof).

4.7.2Responsibility of the Parties.  During the Term, Otsuka shall at all times
be responsible for and shall determine whether to initiate any recall,
withdrawal or market notification of a Licensed Product in the Field in the
Otsuka Territory and Esperion shall at all



-25-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



times be responsible for and shall determine whether to initiate any recall,
withdrawal or market notification of a Licensed Product in the Field in the
Esperion Territory, including the scope of such recall or withdrawal (e.g., a
full or partial recall, or temporary or permanent recall or market
notification); provided, however, that before such responsible Party initiates a
recall, withdrawal or market notification in its respective Territory, the
Parties shall promptly meet in-person or by means of teleconference,
videoconference or other similar communications equipment and discuss in good
faith the reasons therefor; provided further, that such discussions shall not
delay any action that such responsible Party believes has to be taken in
relation to any recall, withdrawal or market notification.

5.

MANUFACTURE AND SUPPLY

5.1Licensed Products. Subject to the terms and conditions of this Agreement and
the Supply Agreement (as defined below), Esperion shall Manufacture and supply
Bulk Tablets to Otsuka in compliance with all applicable Laws, including, as
applicable, cGMP, for clinical and commercial use in the Otsuka Territory,
unless and until Otsuka is ready to Manufacture (or have Manufactured) the Bulk
Tablets from the active pharmaceutical ingredient(s) (the “API(s)”) supplied by
Esperion.  Otsuka shall be responsible, at its sole cost and expense, for the
primary and secondary packaging of the Bulk Tablets for clinical and commercial
use in the Otsuka Territory.

5.2Pricing. For clinical use, Esperion shall supply the API(s) or Bulk Tablets
on an [***] basis at [***]. For commercial use, Esperion shall supply the API(s)
or Bulk Tablets on an [***] basis at [***]. [***]. At the time Esperion submits
the first invoice to Otsuka under each Supply Agreement, Esperion will provide
to Otsuka a summary of [***].  The Parties will negotiate in good faith and
include in each Supply Agreement a provision pursuant to which Esperion will be
required to provide a similar summary of [***] to Otsuka at any time [***].

5.3Licensed Product Supply Agreements.  Within [***] days following the
Effective Date, the Parties will commence negotiations in good faith towards a
supply agreement (and any other necessary ancillary agreements including a
quality technical agreement (“Quality Agreement”)) for clinical supply of Bulk
Tablets from Esperion to Otsuka and, reasonably in advance of the First
Commercial Sale of the first Licensed Product, the Parties will negotiate in
good faith towards a supply agreement (and any other necessary ancillary
agreements including a Quality Agreement) for commercial supply of Bulk Tablets
from Esperion to Otsuka (each, a “Supply Agreement”).  Each Supply Agreement
will be on commercially reasonable terms customary to CMO supply agreements, as
applicable, and shall include (a) the terms and conditions in this Section 5
(Manufacture and Supply), (b) forecasting and ordering terms that are consistent
with Esperion’s obligations to its CMO’s Manufacturing, (c) key performance
indicators (including criteria regarding Manufacturing capacity, quantity,
timeliness of delivery, quality and cost that are consistent with prevailing
industry standards for CMO agreements), (d) specifications (including shelf life
requirements), provisions relating to safety stock and failure to supply
(including appropriate remedies in the event of a failure to supply), change
control provisions, warranties, and acceptance and rejection procedures, in each
case as applicable, and (e) provisions relating to (i) audits and inspections by
Governmental Authorities as set forth in Section 5.7.2 (By



-26-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



Governmental Authority), (ii) validation and testing as set forth in Section 5.5
(Validation and Testing), and (iii) the disposition, including Esperion’s
buy-back, of any inventory of API(s) held by Otsuka following termination of
this Agreement as set forth in Section 13.4 (Special Consequences of Certain
Terminations).  The Parties anticipate that the specifications for Bulk Tablets
for the Otsuka Territory as set forth in the Supply Agreement will be the same
in all material respects as the then-current FDA-approved specifications for
Bulk Tablets. In the event the specifications for Bulk Tablets for the Otsuka
Territory as set forth in a Supply Agreement differ in any material respect from
the then-current FDA-approved specifications for Bulk Tablets as a result of
changes required by the PMDA or changes mutually agreed to by the Parties, the
Parties will discuss sourcing for the supply of Bulk Tablets conforming to such
differing specifications, Esperion shall use Commercially Reasonable Efforts to
supply the Bulk Tablets conforming to such differing specifications through
Esperion’s supply chain, and Esperion shall supply the Bulk Tablets conforming
to such differing specifications on an [***] basis at [***]; provided, that
[***].

5.4Technology Transfer. In the event Otsuka sends Esperion written notice
requesting technology transfer to enable Otsuka, or the applicable CMOs selected
by mutual agreement of the Parties, to Manufacture Bulk Tablets from API(s)
supplied by Esperion for the Otsuka Territory, then the Parties shall mutually
agree on a technology transfer plan for such technology transfer and shall
implement the technology transfer activities in accordance with such mutually
agreed technology transfer plan. For clarity, such technology transfer shall not
include the manufacturing process for any API(s). Esperion shall use
Commercially Reasonable Efforts to support the technology transfer to Otsuka, or
the applicable CMO, and shall [***].  Otsuka shall [***] to implement the
technology transfer.

5.5Validation and Testing. At Otsuka’s request and, if applicable, as required
by any Regulatory Authority in the Otsuka Territory, Esperion shall conduct
validation, annual stability testing and any other specific testing of Bulk
Tablets Manufactured and supplied by or on behalf of Esperion as required for
the Otsuka Territory. Otsuka shall reimburse the Out-of-Pocket Costs incurred by
Esperion for such validation and testing activities and any labor (FTE) costs
that are reasonably allocable to such activities within [***] of receipt of an
invoice and supporting documentation, which supporting documentation shall
include copies of Third Party contracts and invoices reflecting the
Out-of-Pocket Costs incurred by Esperion and a statement of Esperion’s direct
labor costs reflecting FTE rates and the number of FTEs allocable to such
validation and testing activities.

5.6Third Parties. Each Party shall be entitled to utilize the services of CMOs
or other Third Parties to perform Manufacturing activities under this Agreement,
provided that [***].

5.7Audits and Inspections.

5.7.1By Otsuka. If Esperion elects to inspect or audit any facilities of its
CMOs or other Third Party Manufacturers with respect to Manufacture of Bulk
Tablets or API(s) for the Otsuka Territory, Esperion shall notify Otsuka of such
audit or inspection and Otsuka shall have the right, but not the obligation, to
accompany Esperion and observe and review such



-27-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



inspection or audit (to the extent permitted); and in any event, Esperion shall
provide Otsuka with copies of all reports of Esperion’s audits or inspections of
its CMOs and other Third Party Manufacturers relating to Manufacture of Bulk
Tablets or API(s) for the Otsuka Territory. Such reports shall be deemed
Esperion’s Confidential Information. All inspections and audits of such CMOs and
other Third Party Manufacturers shall be led by Esperion including with respect
to the drafting of any audit reports, the review and approval of such reports
and any responses from the applicable CMO or other Third-Party Manufacturer with
respect to such reports. Esperion shall have final say with respect to any
disputes between the Parties related to the content of any audit report or the
responses from the applicable CMO or Third-Party Manufacturer with respect to
such audit report. If permitted by the applicable CMO or Third-Party
Manufacturer, Otsuka shall be permitted to have one (1) auditor (together with
an interpreter) participate in the audit of such facilities, provided that
Esperion shall use good faith efforts to ensure that one (1) auditor (plus one
(1) interpreter) from Otsuka participates in such audit.  Esperion shall use
Commercially Reasonable Efforts to include in each agreement between Esperion
and its CMOs and other Third Party Manufacturers that Manufacture Bulk Tablets
or API(s) for the Otsuka Territory [***]. Esperion retains the sole right to
conduct “for cause” audits of the facilities of its CMOs or other Third Party
Manufacturers; provided, however, that if Otsuka identifies the need to perform
a “for cause” audit of such facilities to address quality or compliance issues
related to Bulk Tablets or API(s) Manufactured for the Otsuka Territory
(including to address any notice from a Governmental Authority of noncompliance
with applicable Laws), as well as in connection with the preparation for
submission of Regulatory Documentation in Otsuka Territory and in response to
Regulatory Authority requirements in Otsuka Territory, Otsuka shall notify
Esperion and Esperion shall schedule and conduct such audit as permissible by
the applicable contractual agreement with the such CMO or Third Party
Manufacturer.  In the event Bulk Tablets or API(s) are Manufactured for the
Otsuka Territory by Esperion or its Affiliates, instead of or in addition to
such Manufacture by a CMO or other Third Party Manufacturer, Esperion shall
permit Otsuka’s representatives to conduct remote (off-site) audits and to
visit, inspect and audit Esperion’s and its Affiliates’ facilities used in such
Manufacture of Bulk Tablets or API(s) for the Otsuka Territory to observe such
Manufacturing, discuss such Manufacturing with appropriate personnel, audit
batch documentation and other records relating to such Manufacturing and
otherwise audit compliance with this Agreement, the applicable Supply Agreement
and Quality Agreement and applicable Laws. Otsuka may inspect and conduct onsite
audits of such facilities of Esperion and its Affiliates during regular business
hours, and may conduct remote and onsite audits of such facilities upon
reasonable advance notice to Esperion, not more than once in any [***] month
period; provided, however, that Otsuka shall be entitled to conduct “for cause”
audits of such facilities of Esperion and its Affiliates more frequently as and
when necessary to address quality or compliance problems relating to Bulk
Tablets or API(s) Manufactured by Esperion or its Affiliates for the Otsuka
Territory (including to address any notice from a Governmental Authority of
noncompliance with applicable Laws if such noncompliance relates to or may
affect such Manufacture for the Otsuka Territory, or issuance by the FDA of a
Form 483 or Warning Letter or a comparable notice issued by any other
Governmental Authority), as well as in preparation for submission of Regulatory
Documentation in the Otsuka Territory and in response to Regulatory Authority
requirements in the Otsuka Territory.

5.7.2By Governmental Authority.  If any Governmental Authority carries



-28-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



out or gives notice of its intention to carry out any inspection or audit of
Esperion or any of its Affiliates or CMOs or other Third Party Manufacturers in
relation to Manufacture of Bulk Tablets or API(s) for the Otsuka Territory,
Esperion shall promptly notify Otsuka thereof and (a) if such inspection or
audit is of Esperion or its Affiliates, Esperion shall use reasonable efforts to
ensure that Otsuka will have the right to be present at such inspection or audit
to the extent related to Esperion’s or its Affiliates’ Manufacture of Bulk
Tablets or API(s) for the Otsuka Territory, and (b) if such inspection or audit
is of Esperion’s CMOs or other Third Party Manufacturers, Esperion shall, to the
extent permitted by its contractual agreement with the applicable CMO or Third
Party Manufacturer, permit Otsuka to observe any such inspection or audit to the
extent related to the Manufacture of Bulk Tablets or API(s) for the Otsuka
Territory. Following receipt of the inspection results or audit observations of
the Governmental Authority from such inspection or audit (a redacted copy of
which Esperion will promptly provide to Otsuka to the extent it relates to the
Bulk Tablets or API(s) Manufactured for the Otsuka Territory), Esperion will
prepare any appropriate responses. A copy of the responses will be provided to
Otsuka for review and comment on such responses in advance of the date such
responses are due, to the extent such responses pertain to the Manufacture of
Bulk Tablets or API(s) for the Otsuka Territory, and Esperion shall consider
Otsuka’s comments in good faith prior to responding.  With respect to any
dispute between the Parties related to such responses, Esperion shall have the
final say.  For inspections at Esperion’s CMOs and other Third-Party
Manufacturers, Esperion shall provide to Otsuka a summary of any inspections and
related findings that specifically pertain to the Manufacture of Bulk Tablets or
API(s) for the Otsuka Territory to Otsuka. Such information shall be redacted
with respect to any CMO or Third Party Manufacturer confidential or proprietary
information.

6.

COLLABORATION MANAGEMENT

6.1Joint Collaboration Committee.

6.1.1Overview.  Within [***] days after the Effective Date, the Parties shall
establish a Joint Collaboration Committee to oversee the Development and
regulatory activities relating to the Licensed Products in the Field in the
Otsuka Territory, including reviewing and guiding implementation of the
Development in the Otsuka Territory. The JCC shall also be responsible for the
enumerated responsibilities set forth in Section 6.1.6 (JCC Responsibilities).

6.1.2Composition.  The JCC shall be comprised of [***] members, with each Party
contributing [***] representatives who are employees of such Party. Each Party
shall appoint its respective representatives to the JCC as of the Effective Date
and may substitute one or more of its representatives, in its sole discretion,
effective upon notice to the other Party of such change. Each Party shall have
at least [***] JCC representatives who are executive level employees (vice
president or above), and all JCC representatives shall have appropriate
expertise, seniority, decision-making authority and ongoing familiarity with the
Parties’ activities hereunder.  Additional representatives or consultants may
from time to time, with prior notice to the other Party, be invited to attend
JCC meetings, subject to such representatives and consultants (or the
representative’s or consultant’s employer) undertaking confidentiality
obligations, whether in a written agreement or by operation of law, no less
stringent than the requirements of Section 7.1 (Nondisclosure Obligation).



-29-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



6.1.3JCC Co-Chairpersons. The JCC shall be co-chaired by a representative of
each of Otsuka and Esperion (the “Co-Chairpersons”), the name of such
representative of each Party to be communicated to the other Party prior to the
first scheduled meeting of the JCC.  The Co-Chairpersons’ JCC responsibilities
shall include conducting meetings, including, when feasible, ensuring that
objectives for each meeting are set and achieved and ensuring the objectives and
results of each meeting are communicated to the senior management of each Party,
in each case in close consultation with the Alliance Managers. A Co-Chairperson
can be an Alliance Manager at the same time.

6.1.4Alliance Managers.

(a)Appointment.  Within [***] days following the Effective Date, each Party will
appoint (and notify the other Party of the identity of) an employee of such
Party having a general understanding in matters related to pharmaceutical
development, commercialization, and promotion, to act as its alliance manager
under this Agreement (each, an “Alliance Manager”).  The Alliance Managers shall
be a member of the JCC and will serve as a primary point of contact for the
other Party and will undertake such other tasks as are detailed in this
Agreement or as may be assigned by the JCC.  Each Alliance Manager shall attend
each scheduled meeting of the JCC.  Each Party may change its Alliance Manager
at any time in its sole discretion with written notice to the other Party.

(b)General Responsibilities.  Each Alliance Manager will be responsible to
ensure a collaborative work environment between the Parties to ensure that the
alliance is run smoothly, professionally and productively.  Each Alliance
Manager shall act in his or her discretion to facilitate the execution of the
collaboration throughout their organization and will oversee and support
implementation plans; promote effectiveness of the governance model and
implementation of contractual provisions and lead any changes to enhance the
alliance between both Parties; and facilitate the JCC (and other bodies) for
effective decision making in a timely manner.

(c)Specific Responsibilities. The Alliance Managers shall be responsible for (i)
scheduling meetings of the JCC, (ii) setting agendas for meetings with solicited
input from other members and (iii) for acting as secretary at each meeting and
preparing the draft minutes of such meeting, which shall provide a description
in reasonable detail of the discussions held at the meeting and a list of any
actions, decisions or determinations approved by the JCC.  Within [***] days
after each meeting, the drafting Alliance Manager shall provide the draft
minutes to the other Alliance Manager for review and comment.  The drafting
Alliance Manager shall reasonably consider all comments from the other Alliance
Manager that are provided within [***] days. The drafting Alliance Manager shall
prepare and submit revised final draft minutes for approval within [***] days
after receipt of such comments or upon the expiration of such [***] day comment
period.  Beginning with Otsuka’s Alliance Manager, such responsibilities shall
alternate between the Alliance Managers on a meeting-by-meeting basis after each
meeting of the applicable committee.



-30-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



6.1.5Meetings. The JCC shall meet no less frequently than each Calendar Quarter
until receipt of the first Regulatory Approval for the first Licensed Product in
the Otsuka Territory and semi-annually (each [***] months) thereafter, provided
that either Party may propose an unscheduled JCC meeting any time during the
Term and the Parties may mutually agree upon alternative meeting schedules,
including less frequently. Meetings can be conducted in person or by means of
teleconference, videoconference or other similar communications equipment. All
meetings and proceedings for the JCC shall take place in English.  Each Party
shall bear its own expenses relating to attendance at such meetings by its
representatives.

6.1.6JCC Responsibilities.  The JCC shall have the following responsibilities
with respect to the Development, Manufacturing and Commercialization of Licensed
Products pursuant to this Agreement:

(a)discussing, reviewing and approving the Development Plans and amendments or
modifications to the Development Plans;

(b)discussing, reviewing and approving the Development of new formulations of
Licensed Products or the Development of any New Combination Product;

(c)discussing and reviewing the implementation of the Development Plans, and
reviewing the status and results of such Development Plans;

(d)discussing, reviewing and approving Clinical Studies, including
post-marketing studies proposed to be sponsored or supported (through supply of
Licensed Products) by Otsuka, of Licensed Products in the Otsuka Territory,
including the approval of the relevant study design or summary of the relevant
protocol and related documentation;

(e)discussing and reviewing the status of Licensed Products, including material
Development and Manufacturing matters in the Esperion Territory and the Otsuka
Territory;

(f)discussing and reviewing the Global Branding Strategy and discussing,
reviewing and approving any Otsuka Territory-Specific Brand Strategy;

(g)discussing, reviewing and approving the Otsuka Territory Commercialization
Plans and amendment or modifications to the Otsuka Territory Commercialization
Plans;

(h)discussing and reviewing the implementation of such Otsuka Territory
Commercialization Plans, and reviewing the status and results of such Otsuka
Territory Commercialization Plans;

(i)discussing, reviewing and approving any alternative or additional Product
Trademarks for the Otsuka Territory pursuant to Section 4.3.4 (Product
Trademarks);



-31-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



(j)reviewing representative samples of Otsuka Territory Promotional Materials
developed for use in the Otsuka Territory as provided in Section 4.3.2;

(k)reviewing a publication strategy pursuant to which the Parties may publish
certain key results achieved in connection with this Agreement as provided in
Section 7.2.1;

(l)overseeing the JCC’s subcommittees and ensuring effective participation in
each such committee’s operations by any of its members;

(m)addressing any other matters regarding the Development, and Manufacturing of
Licensed Products referred to the JCC by the terms of this Agreement; and

(n)performing such other activities as the Parties agree in writing shall be the
responsibility of the JCC.

6.1.7JCC Decision-Making.

(a)Voting.  With respect to decisions of the JCC, the representatives of each
Party shall have collectively one (1) vote on behalf of such Party.  For each
meeting of the JCC, the attendance of at least [***] representatives of each
Party shall constitute a quorum. Action on any matter may be taken at a meeting,
by teleconference, by videoconference or by written agreement.

(b)Escalation.  The JCC shall attempt to resolve any and all decisions and
disputes before it by consensus.  If the JCC is unable to reach consensus with
respect to a decision or dispute regarding any matter within the JCC’s
responsibilities for a period in excess of [***] days, then the dispute shall be
submitted to the Chief Executive Officer of Esperion and the Chief Executive
Officer of Otsuka or his or her designee for resolution.  If such dispute cannot
be resolved for a period in excess of [***] days following escalation (or such
other period as the Parties may agree), then Section 6.1.7(c) (Tie-Breaking)
shall apply.

(c)Tie-Breaking.  If a dispute cannot be resolved under Section 6.1.7(b)
(Escalation), then:

(i)The Chief Executive Officer of Otsuka or his or her designee shall have the
deciding vote if the dispute relates to [***].

(ii)The Chief Executive Officer of Esperion shall have the deciding vote if the
dispute relates to:

a)

[***];

b)

[***]; and

c)

[***].



-32-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



(iii)All matters within the JCC’s responsibilities that cannot be resolved under
Section 6.1.7(b) (Escalation) that are not subject to a Party’s deciding vote
pursuant to clause (i) or clause (ii) of this Section 6.1.7(c) (including
[***]), shall be subject to the mutual agreement of both Parties and shall not
be subject to arbitration or any other form of external dispute resolution.

For the avoidance of doubt, all matters relating to the Development,
Manufacturing and Commercialization of a Licensed Product in the Esperion
Territory shall be decided by Esperion and shall not be subject to
decision-making by the JCC.

(d)Limitations.  Neither the JCC nor any subcommittee of the JCC shall have
decision-making authority regarding any of the following matters, and neither
Party shall be permitted to exercise its tie-breaking authority under Section
6.1.7(c) (Tie-Breaking), such that the resulting decision would have any of the
following results:

(i)the imposition of any requirements on the other Party to undertake
obligations beyond those for which it is responsible, or forgo any rights, under
this Agreement;

(ii)the imposition of any requirements that the other Party take or decline to
take any action that would result in a violation of any Law or any agreement
with any Third Party or the infringement of intellectual property rights of
Third Parties;

(iii)any matters that would excuse such Party from any of its obligations
specifically enumerated under this Agreement; or

(iv)modifying the terms of this Agreement or taking any action to expand or
narrow the responsibilities of the JCC (but excluding amendments and
modifications to any schedules or exhibits to this Agreement that are expressly
permitted under this Agreement).

6.1.8Subcommittees.  The Parties or the JCC shall have the right to create such
subcommittees of the JCC as they or it may deem appropriate or necessary (such
as a finance subcommittee, or other appropriate subcommittees).  Each such
subcommittee shall report to the JCC, which shall have authority to approve or
reject recommendations or actions proposed thereby, subject to the terms of this
Agreement.

(a)Collaboration Principles.  In performing its obligations and exercising its
rights hereunder (including acting through its executives, representatives on
any of the committees and its Alliance Managers), each Party shall [***] to
undertake and perform its obligations in a timely and efficient manner [***].

(b)Confidentiality. All information disclosed by either Party or its
representatives to the other Party or its representatives under this Section 6
(Collaboration Management) shall be deemed to be Confidential Information of the
disclosing Party and maintained in accordance with Section 7 (Confidentiality
and Publication).



-33-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



(c)Modifications. The Parties shall meet from time to time to discuss whether
any changes to the governance structure for the Parties’ activities hereunder
are necessary or advisable.

7.

CONFIDENTIALITY AND PUBLICATION

7.1Nondisclosure Obligation.

7.1.1All Confidential Information disclosed by one Party to the other Party
under this Agreement shall be maintained in confidence by the receiving Party
and shall not be disclosed to a Third Party or used for any purpose except as
set forth herein without the prior written consent of the disclosing Party,
except to the extent that such Confidential Information:

(a)is known by the receiving Party at the time of its receipt, and not through a
prior disclosure by the disclosing Party, as documented by the receiving Party’s
business records;

(b)is known to the public before its receipt from the disclosing Party, or
thereafter becomes known to the public through no breach of this Agreement by
the receiving Party;

(c)is subsequently disclosed to the receiving Party by a Third Party who is not
known by the receiving Party to be under an obligation of confidentiality to the
disclosing Party; or

(d)is developed by the receiving Party independently of Confidential Information
received from the disclosing Party, as documented by the receiving Party’s
business records.

7.1.2Notwithstanding the obligations of confidentiality and non-use set forth
above and in Section 7.1.3 (Nondisclosure Obligation) below, a receiving Party
may provide Confidential Information disclosed to it, and disclose the existence
and terms of this Agreement as may be reasonably required in order to perform
its obligations and to exploit its rights under this Agreement, and specifically
to (i) Sublicensees, and their employees, directors, agents, consultants,
advisors or other Third Parties as necessary or useful in connection with the
exploitation of the Licensed Products in such Party’s Territory in each case who
are under an obligation of confidentiality with respect to such information that
is no less stringent than the terms of this Section 7.1 (Nondisclosure
Obligation); (ii) Governmental Authorities or other Regulatory Authorities in
any country, in order to obtain patents, and comply with statutory tax and legal
requirements in any country or perform its obligations or exploit its rights
under this Agreement, provided that such Confidential Information shall be
disclosed only to the extent reasonably necessary to do so; (iii) the extent
required by Law, including by the rules or regulations of the United States
Securities and Exchange Commission or similar regulatory agency in a country
other than the United States or of any stock exchange or listing entity; and
(iv) (a) any bona fide actual or prospective underwriters, investors, lenders or
acquirers of a Party or substantially all its assets and to consultants and
advisors of such Third Party, and (b) any bona fide actual or prospective



-34-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



collaborators or strategic partners, including prospective Third Party
Sublicensees, and to consultants and advisors of such Third Party, in each case
of (a) and (b) during bona fide business discussions provided that the receiving
party of such information is under an obligation of confidentiality of
reasonable scope and duration with respect to such information.  If a Party is
required by Law to disclose Confidential Information that is subject to the
non-disclosure provisions of this Section 7.1 (Nondisclosure Obligation), such
Party shall promptly inform the other Party of the disclosure that is being
sought in order to provide the other Party an opportunity to challenge or limit
the disclosure.  Notwithstanding Section 7.1.1 (Nondisclosure Obligation),
Confidential Information that is required to be disclosed by Law shall remain
otherwise subject to the confidentiality and non-use provisions of this Section
7.1 (Nondisclosure Obligation).  If either Party concludes that a copy of any of
this Agreement must be filed with the United States Securities and Exchange
Commission or similar regulatory agency in a country other than the United
States, such Party shall provide the other Party with a copy of such agreement
showing any provisions hereof as to which the Party proposes to request
confidential treatment, shall provide the other Party with an opportunity to
comment on any such proposed redactions and to suggest additional redactions,
and shall take such Party’s comments into consideration before filing such
agreement.

7.1.3Each Party recognizes that the value to the other Party of the transactions
under this Agreement depend, in part, on each Party protecting the secrecy of
its Know-How. Therefore, without limiting any Party’s right to license its
Know-How, subject to the terms of this Agreement, in any way it chooses, each
Party shall use Commercially Reasonable Efforts to protect the confidentiality
of its Know-How as determined in such Party’s reasonable business judgment.

7.2Publication and Publicity.

7.2.1Publication. Esperion shall develop and share with the JCC a publication
strategy pursuant to which the Parties may publish certain key results achieved
in connection with this Agreement, including in connection with Development of
the Licensed Products in the Otsuka Territory, that will be coordinated with the
publication by Esperion of similar results achieved with respect to such
activities in the Esperion Territory, with the goal of protecting the Parties’
ability to obtain Patent Rights with respect to such activities as applicable,
and to position the Licensed Products for Regulatory Approval and successful
Commercialization in the Parties’ respective Territories.  All publications of
such key results shall also be subject to this Section 7.2.1 (Publication).
 Except for disclosures permitted pursuant to Section 7.1 (Nondisclosure
Obligation) and Section 7.2.2 (Publicity), if a Party desires to make a
publication or public presentation regarding any such key results, or that
contains the Confidential Information of the other Party, the publishing Party
shall deliver to the other Party a copy of the proposed written publication or
presentation at least [***] days prior to submission for publication or
presentation. The non-publishing Party shall have the right (i) to require
modifications to the publication or presentation for patent reasons, trade
secret reasons or business reasons, and the publishing Party shall remove all
Confidential Information of the non-publishing Party if requested by the
non-publishing Party, or (ii) to request a reasonable delay in publication or
presentation in order to protect patentable information. If the non-publishing
Party requests a delay, the publishing



-35-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



Party shall delay submission or presentation for a period of [***] days to
enable the non-publishing Party to file patent applications protecting such
Party’s rights in such information.

7.2.2Publicity.  Except as set forth in Section 7.1 (Nondisclosure Obligation)
and Section 7.2.1 (Publication) above and Section 7.3 (Press Release) below, the
terms of this Agreement may not be disclosed by either Party.  Neither Party
shall use the name or Trademark of the other Party or its employees in any
publicity, news release or disclosure relating to any of this Agreement, its
subject matter, or the activities of the Parties hereunder without the prior
express written permission of the other Party, except as may be required by Law,
including by the rules or regulations of the United States Securities and
Exchange Commission or similar regulatory agency in any country other than the
United States or of any stock exchange or listing entity, or except as expressly
permitted by the terms hereof.

7.3Press Release.  Following the execution of this Agreement, the Parties may
each issue a press release in substantially the form set forth in Schedule 7.3
(Press Releases) or such other forms mutually agreed by the Parties.  After such
initial press releases, neither Party shall issue a press release or public
announcement relating to the Parties’ respective rights and obligations under
this Agreement without the prior written approval of the other Party, not to be
unreasonably withheld, conditioned or delayed, except that the Parties  may (i)
once a press release or other public statement is approved in writing by both
Parties, make subsequent public disclosure of the information contained in such
press release or other written statement without the further approval of the
other Party, and (ii) issue a press release or public announcement as required,
in the reasonable judgment of such Party, by Law, including by the rules or
regulations of the United States Securities and Exchange Commission, or similar
regulatory agency in a country other than the United States or of any stock
exchange or listing entity on which such Party desires to list or does list its
securities.

7.4Survival.  The provisions in this Section 7 (Confidentiality and Publication)
shall survive the expiration or the termination of this Agreement for a period
of [***] years thereafter, except that with respect to trade secrets, such
provisions and obligations shall survive for as long as the trade secrets remain
secret.

8.

LICENSES

8.1License Grants to Otsuka.

8.1.1Exclusive License Grant. Subject to the terms and conditions of this
Agreement, Esperion hereby grants to Otsuka a non-transferable (except as
provided in Section 14.2 (Assignment)), sublicensable (subject to Section 8.1.2
(Otsuka Sublicense Rights)), exclusive (even as to Esperion and its Affiliates)
license under the Esperion Technology, Esperion’s interest in the Joint
Technology, and the Product Trademarks to Develop, have Developed, Manufacture,
have Manufactured and Commercialize Licensed Products in the Field in the Otsuka
Territory. The license granted hereunder shall be royalty-bearing for the
Royalty Term applicable to each Licensed Product (and its corresponding
Authorized Generic Product) in the Otsuka Territory, and, after the Royalty Term
applicable to such Licensed Product (and its corresponding Authorized Generic
Product), shall convert to a fully-paid, royalty-free perpetual license.
Notwithstanding the



-36-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



foregoing, the Parties’ respective rights and obligations with respect to the
Manufacture and having Manufactured the Licensed Products in and for supply to
the Otsuka Territory shall be subject to the terms set forth in this Agreement
and in the Supply Agreement.

8.1.2Otsuka Sublicense Rights. Otsuka shall have the right to sublicense any of
its rights under Section 8.1.1 (Exclusive License Grant), including rights to
co-promote Licensed Products in the Field in the Otsuka Territory, to any of its
Affiliates without the prior consent of Esperion or to any Third Party
Sublicensee with the prior consent of Esperion, such consent not to be
unreasonably withheld, conditioned or delayed. Each sublicense granted by Otsuka
pursuant to this Section 8.1.2 (Otsuka Sublicense Rights) shall be subject and
subordinate to the terms of this Agreement and shall contain provisions
consistent with those in this Agreement. Otsuka shall promptly provide Esperion
with a copy of the fully executed sublicense agreement covering any sublicense
granted hereunder (which copy may be redacted to remove provisions which are not
necessary to monitor compliance with this Section 8.1.2 (Otsuka Sublicense
Rights)), and each such sublicense agreement shall contain the following
provisions: (i) a requirement that the Sublicensee comply with the
confidentiality and non-use provisions of Section 7 (Confidentiality and
Publication) with respect to Esperion’s Confidential Information and (ii) a
requirement that the Sublicensee submit applicable sales or other reports to
Otsuka to the extent necessary or relevant to the reports required to be made or
records required to be maintained under this Agreement. Notwithstanding any
sublicense, Otsuka shall remain primarily liable to Esperion for the performance
of all of Otsuka’s obligations under, and Otsuka’s compliance with all
provisions of, this Agreement.

8.2License Grants to Esperion.

8.2.1License Grant for Esperion Territory. Subject to the terms and conditions
of this Agreement, Otsuka hereby grants Esperion a non-transferable (except as
provided in Section 14.2 (Assignment)), sublicensable (subject to Section 8.2.2
(Esperion Sublicense Rights)), exclusive, royalty-free license under the Otsuka
Technology solely for exploitation of products comprising or containing
Bempedoic Acid, either alone or in combination with other active pharmaceutical
ingredients, including all dosage strengths, presentations, forms and
formulations, in the Esperion Territory.

8.2.2Esperion Sublicense Rights. Esperion shall have the right to sublicense any
of its rights under Section 8.2.1 (License Grant for Esperion Territory) to any
of its Affiliates or to any Third Party without the prior consent of Otsuka,
subject to the requirements of this Section 8.2.2 (Esperion Sublicense Rights).
Each sublicense granted by Esperion pursuant to this Section 8.2.2 (Esperion
Sublicense Rights) shall be subject and subordinate to this Agreement and shall
contain provisions consistent with those in this Agreement.  Esperion shall
promptly provide Otsuka with a copy of the fully executed sublicense agreement
covering any sublicense granted hereunder (which copy may be redacted to remove
provisions which are not necessary to monitor compliance with this Section 8.2.2
(Esperion Sublicense Rights)), and each such sublicense agreement shall contain
a requirement that the Sublicensee comply with the confidentiality and non-use
provisions of Section 7 (Confidentiality and Publication) of this Agreement with
respect to Otsuka’s Confidential Information.  Notwithstanding any sublicense,
Esperion shall remain



-37-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



primarily liable to Otsuka for the performance of all of Esperion’s obligations
under, and Esperion’s compliance with all provisions of, this Agreement.

8.3Retained Rights.  For the avoidance of doubt, notwithstanding the provisions
of Section 8.1 (License Grants to Otsuka) or any other provision of this
Agreement, Esperion shall retain rights under the Esperion Patent Rights,
Esperion Know-How, Regulatory Documentation, Esperion Trademarks and Esperion
house marks to (a) perform its responsibilities under this Agreement or any
ancillary agreement; and (b) Develop and Manufacture the Licensed Product in the
Territory for purposes of global Development of the Licensed Product and for
purposes of Commercializing the Licensed Product in the Esperion Territory.

8.4No Implied Licenses.  Except as specifically set forth in this Agreement,
neither Party shall acquire any license or other right or interest, by
implication or otherwise, in any intellectual property rights of the other Party
or any of its Affiliates.

8.5No Other Rights. Except as otherwise expressly provided in this Agreement,
under no circumstances shall a Party, as a result of this Agreement, obtain any
ownership interest or other right in any Know-How, Patent Rights or other
intellectual property rights of the other Party, including items owned,
controlled or developed by the other Party, or provided by the other Party to
the receiving Party at any time pursuant to this Agreement.

9.

FINANCIAL TERMS; ROYALTY REPORTS; PAYMENTS AND AUDITS

9.1Upfront Payment.  Following the Effective Date, as consideration for the
license and rights granted hereunder, Otsuka shall pay Esperion Sixty Million
United States dollars ($60,000,000) as a one-time, nonrefundable,
nonreimbursable, noncreditable upfront payment within [***] days after the
receipt of invoice and Payment Forms from Esperion.

9.2Regulatory Milestone Payments.  Otsuka shall provide Esperion with written
notice of the achievement by Otsuka or any of its Sublicensees of any regulatory
milestone event set forth below in this Section 9.2 (Regulatory Milestone
Payments) within [***] days after such event has occurred.  Esperion shall send
Otsuka an invoice and Payment Forms for the applicable milestone payment
following receipt of such written notice, and Otsuka shall pay the associated
milestone payment within [***] days of the receipt of such invoice and Payment
Forms.  Each milestone payment shall be payable only once.

Regulatory Milestone Event

Regulatory Milestone
Payment
(USD)

[***]

[***]

[***]

[***]



9.3NHI Price Listing Milestone Payment.  Following the first NHI Price Listing
in the Otsuka Territory for the Initial Product for the Initial Indication (the
“NHI Price Listing Milestone Event”), Otsuka shall pay Esperion one of the
milestone payments set forth in the table below (the “NHI Price Listing
Milestone Payment”) depending upon the first NHI Price Listing in the Otsuka
Territory for the Initial Product for the Initial Indication. Otsuka shall
provide



-38-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



Esperion with written notice of the first NHI Price Listing in the Otsuka
Territory for the Initial Product for the Initial Indication within [***] days
after such price listing has occurred.  Esperion shall send Otsuka an invoice
and Payment Forms for the applicable NHI Price Listing Milestone Payment on the
earlier to occur of (a) receipt of such written notice or (b) publication of
such NHI Price Listing, and Otsuka shall pay the applicable milestone payment
within [***] days of the receipt of such invoice and Payment Forms.  The
applicable NHI Price Listing Milestone Payment shall be payable only once.



NHI Price Listing 

NHI Price Listing
Milestone Payment
(USD)

[***]

[***]

[***]

[***]

[***]

[***]



9.4Data Milestone Payment. If applicable, Esperion shall promptly provide Otsuka
with written notice of the achievement by Esperion or any of its Sublicensees of
one of the data milestone events set forth below in this Section 9.4 (Data
Milestone Payment).  If either such data milestone event is achieved, then
following Regulatory Approval and NHI Price Listing in the Otsuka Territory for
the Initial Product for the Initial Indication, Esperion shall send Otsuka an
invoice and Payment Forms for the applicable data milestone payment set forth
below corresponding to such data milestone event, and Otsuka shall pay such
milestone payment (the “Data Milestone Payment”) within [***] days of the
receipt of such invoice and Payment Forms.  The applicable Data Milestone
Payment shall be payable only once.  For the avoidance of doubt, the Data
Milestone Payment will not be paid to Esperion unless and until receipt of
Regulatory Approval and NHI Price Listing for the Initial Product in the Otsuka
Territory for the Initial Indication.





-39-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



Data Milestone Event

Data Milestone Payment
(USD)

[***]

[***]

[***]

[***]



9.5Sales Milestone Payment.  Otsuka shall provide Esperion with written notice
of the first achievement by Otsuka or any of its Sublicensees of any sales
milestone event set forth below in this Section 9.5 (Sales Milestone Payment)
within [***] days after the end of the Calendar Quarter in which such sales
milestone event was first achieved.  Esperion shall send Otsuka an invoice and
Payment Forms for the applicable milestone payment following the receipt of such
notice, and Otsuka shall pay the associated milestone payment within [***] days
of the receipt of such invoice and Payment Forms.  The Parties acknowledge that
more than one commercial milestone payment may become due and payable in any
given Calendar Year.  Each sales milestone payment set forth below shall be
payable only once, regardless of the number of times a sales milestone event is
achieved.

Sales Milestone Event

Commercial Milestone
Payment

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]



9.6Royalties Payable to Esperion.

9.6.1Royalty Rates.  Subject to the terms and conditions of this Agreement,
Otsuka shall pay to Esperion, on a Licensed Product-by-Licensed Product basis,
royalties on annual Net Sales by Otsuka or its Sublicensees of each Licensed
Product in the Otsuka Territory during the Royalty Term for such Licensed
Product, on a tiered basis as set forth below.  For clarity, the Net Sales of an
Authorized Generic Product will be added to the Net Sales of the corresponding
non-generic Licensed Product and the total Net Sales of the Authorized Generic



-40-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



Product and corresponding non-generic Licensed Product will be applied for the
calculation of the royalties during the Royalty Term applicable to the
corresponding Licensed Product.

The following royalty rates are applicable on a Licensed Product-by-Licensed
Product basis if Tier 1 NHI Price Listing Milestone Event is reached:

Portion of Aggregate Annual Net Sales of a
Licensed Product in the Otsuka Territory
(JPY)

Royalty
(as a percentage of Aggregate
Annual Net Sales)

Equal to or less than [***]

[15]%

Greater than [***] and equal to or less than [***]

[***]%

Greater than [***] and equal to or less than [***]

[***]%

Greater than [***] and equal to or less than [***]

[***]%

Greater than [***]

[***]%



The following royalty rates are applicable on a Licensed Product-by-Licensed
Product basis if Tier 2 NHI Price Listing Milestone Event is reached:

Portion of Aggregate Annual Net Sales of a
Licensed Product in the Otsuka Territory
(JPY)

Royalty
(as a percentage of Aggregate
Annual Net Sales)

Equal to or less than [***]

[***]%

Greater than [***] and equal to or less than [***]

[***]%

Greater than [***] and equal to or less than [***]

[***]%

Greater than [***] and equal to or less than [***]

[***]%

Greater than [***]

[***]%



The following royalty rates are applicable on a Licensed Product-by-Licensed
Product basis if Tier 3 NHI Price Listing Milestone Event is reached:

Portion of Aggregate Annual Net Sales of a
Licensed Product in the Otsuka Territory
(JPY)

Royalty
(as a percentage of Aggregate
Annual Net Sales)

Equal to or less than [***]

[***]%

Greater than [***] and equal to or less than [***]

[***]%

Greater than [***] and equal to or less than [***]

[***]%

Greater than [***] and equal to or less than [***]

[***]%

Greater than [***]

30%



9.6.2Royalty Term. The period during which the royalties set forth in Section
9.6.1 (Royalty Rates) shall be payable, on a Licensed Product-by-Licensed
Product (excluding an Authorized Generic Product) basis, shall commence with the
First Commercial Sale of such Licensed Product and continue until the latest of
(a) the date of expiration of the last Valid Claim that Covers such Licensed
Product in the Otsuka Territory, (b) the expiration of Regulatory



-41-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



Exclusivity for such Licensed Product in the Otsuka Territory and (c) the [***]
anniversary of the First Commercial Sale of such Licensed Product in the Otsuka
Territory (each such period, a “Royalty Term”). For clarity, references to
Licensed Product for purposes of the Royalty Term shall not mean or include any
Authorized Generic Product; provided that royalties shall be payable on each
Authorized Generic Product sold during the Royalty Term for the corresponding
Licensed Product.  Further for clarity, upon expiration of the Royalty Term for
a Licensed Product, no further royalties shall be payable with respect to such
Licensed Product or its corresponding Authorized Generic Product.

9.6.3Royalty Reductions.

(a)Generic Entry.  If a Third Party obtains Regulatory Approval for a Generic
Product in the Otsuka Territory in any Calendar Quarter during the Royalty Term
for a Licensed Product, then the royalty rate set forth in Section 9.6.1
(Royalty Rates) shall be reduced by [***] in such Calendar Quarter.

(b)NHI Price Reduction.  If during the Royalty Term for a Licensed Product
(prior to any reduction in the royalty rate for Regulatory Approval of a Generic
Product) the NHI Price for such Licensed Product in the Otsuka Territory is
reduced by [***] or more (the “NHI Price Reduction Percentage”) at one time due
to high sales performance of such Licensed Product or for any other reason,
then, at the time the new (reduced) NHI Price is adopted as provided in Section
1.79 (Definition of NHI Price), the applicable royalty rates set forth in
Section 9.6.1 (Royalty Rates) shall be reduced by [***] of the applicable
original royalty rates set forth in Section 9.6.1 (Royalty Rates).  For example,
[***].

(c)Otsuka Third Party Payments. In the event that Otsuka reasonably determines,
on a Licensed Product-by-Licensed Product basis, that it is necessary or useful
to acquire rights under a Third Party’s Patent Rights, Know-How or other
intellectual property, through a license, acquisition or other agreement with
such Third Party, for the Development, Manufacture or Commercialization of such
Licensed Product in the Otsuka Territory under this Agreement, Otsuka may deduct
[***] of all payments by Otsuka to such Third Party for such rights (including
all upfront payments, milestone payments, license fees, royalties and other
amounts payable to such Third Party for such rights) in a given Calendar Quarter
in the Otsuka Territory against the royalties due and payable by Otsuka to
Esperion on the Net Sales for such Licensed Product in such Calendar Quarter in
the Otsuka Territory; provided, however, that the royalties that otherwise would
be payable to Esperion on the Net Sales for such Licensed Product shall not be
reduced by more than [***] in any given Calendar Quarter as a result of any
deduction under this Section 9.6.3(c); and provided further, that Otsuka shall
be entitled to carry forward to subsequent Calendar Quarters any amounts with
respect to which Otsuka would have been entitled to take a deduction pursuant to
this Section 9.6.3(c) but is unable to take such deduction pursuant to the first
proviso in this Section 9.6.3(c).

(d)Cumulative Reductions Floor.  In no event will the royalty rate under Section
9.6.1 (Royalty Rates) in any given Calendar Quarter during the Royalty Term for
any Licensed Product be reduced by more than [***] of the royalty rate that
otherwise would have



-42-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



applied in such Calendar Quarter for such Licensed Product but for the
reductions set forth in this Section 9.6.3 (Royalty Reductions).

9.7Reports; Payment of Royalty. Otsuka shall provide Esperion with a written
report within [***] days after the end of each Calendar Quarter showing, on a
Licensed Product-by-Licensed Product basis Net Sales of each Licensed Product in
the Otsuka Territory and the royalties payable under this Agreement with respect
to each such Licensed Product.  Esperion shall send Otsuka an invoice and
Payment Forms for the applicable royalties within [***] days of receipt of such
report, and Otsuka shall pay the associated royalties within [***] days of the
receipt of such invoice and Payment Forms.

9.8Audits.

9.8.1Upon the written request of a Party (the “Auditing Party”) at least [***]
days in advance and not more than [***], Esperion (with respect to COGS and
amounts invoiced by Esperion under this Agreement and the Supply Agreements,
including pursuant to Sections 2.1.5, 5.2 and 5.5 of this Agreement) and Otsuka
or any Sublicensee that is selling Licensed Products in the Otsuka Territory
(with respect to royalties and other payments under this Section 9 (Financial
Terms; Royalty Reports; Payments and Audits)) (each, an “Audited Party”) shall
permit an independent certified public accounting firm of
internationally-recognized standing selected by the Auditing Party and
reasonably acceptable to the Audited Party, at the Auditing Party’s expense
except as set forth below, to have access during normal business hours to such
of the records of the Audited Party as may be reasonably necessary to verify the
accuracy of, with respect to Esperion as the Audited Party, COGS and amounts
invoiced by Esperion under this Agreement and under each Supply Agreement, and,
with respect to Otsuka or its Sublicensee, the royalty and other amounts payable
or reports under this Section 9 (Financial Terms; Royalty Reports; Payments and
Audits) for any year ending not more than [***] years prior to the date of such
request for the sole purpose of verifying the basis and accuracy of amounts
invoiced or payments made, respectively, and compliance with the financial terms
of this Agreement.  Notwithstanding the foregoing, the Auditing Party may not
make more than [***] such request in a Calendar Year.

9.8.2If such accounting firm identifies a discrepancy made during such period,
then, in the case of an underpayment by Otsuka, Otsuka shall pay Esperion the
amount of such underpayment and, in the case of an overpayment to Esperion
(whether pursuant to this Agreement or a Supply Agreement), Esperion will refund
to Otsuka the amount of such overpayment, in each case within [***] days after
the date the Auditing Party delivers to the Audited Party such accounting firm’s
written report so concluding, or as otherwise agreed by the Parties in writing.
 The fees charged by such accounting firm shall be paid by the Auditing Party,
unless, in the case of Otsuka as the Audited Party, such discrepancy represents
an underpayment by Otsuka of at least [***] of the payments due in the audited
period, and in the case of Esperion as the Audited Party, such discrepancy
represents an overpayment by Otsuka of at least [***] of the payments due in the
audited period, in which case such fees shall be paid by the Audited Party.



-43-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



9.8.3Unless an audit for such year has been commenced prior to and is ongoing
upon the [***] anniversary of the end of such year, the calculation of
royalties, expense reimbursement and other payments payable or amounts invoiced
under this Agreement and any Supply Agreement with respect to such year shall be
binding and conclusive upon both Parties, and, as the case may be, Otsuka and
its Sublicensees shall be released from any further liability or accountability
with respect to such royalties or expense reimbursement, and Esperion shall be
released from any further liability or accountability with respect to such
amounts invoiced, for such year.

9.8.4The Auditing Party shall treat all financial information subject to review
under this Section 9.8 (Audits) or under any sublicense agreement in accordance
with the confidentiality and non-use provisions of Section 7 (Confidentiality
and Publication), and shall cause its accounting firm to enter into a
confidentiality agreement with the Audited Party obligating the accounting firm
to retain all such information in confidence pursuant to such confidentiality
agreement, which terms shall be no less stringent than the provisions of Section
7 (Confidentiality and Publication).

9.9Payment. All payments to be made under this Agreement shall be made in United
States Dollars (legal tender of the United States of America).

9.10Late Payments. If Esperion does not receive payment of any sum due to it on
or before the due date therefor, simple interest shall thereafter accrue on the
sum due to Esperion from the due date until the date of payment at a per-annum
rate of [***], or the maximum rate allowable by applicable Law, whichever is
less.

9.11Taxes. Otsuka shall use reasonable efforts to minimize tax withholding on
payments made to Esperion. Notwithstanding such efforts, if Otsuka concludes
that tax withholdings under the Laws of any country are required with respect to
payments to Esperion, Otsuka shall first notify Esperion sufficiently in advance
to provide Esperion at least [***] days to determine whether there are actions
Esperion can undertake to avoid such withholding.  During this [***]-day notice
period, Otsuka shall refrain from making such payment until Esperion instructs
Otsuka that (a) Esperion intends to take actions (satisfactory to both Parties)
that shall obviate the need for such withholding, in which case Otsuka shall
make such payment only after it is instructed to do so by Esperion, or (b)
Otsuka should make such payment and withhold the required amount and pay it to
the appropriate Governmental Authority and Otsuka shall promptly provide
Esperion with copies of receipts or other evidence reasonably required and
sufficient to allow Esperion to document such tax withholdings adequately for
purposes of claiming foreign tax credits and similar benefits,  the Parties
shall cooperate reasonably in completing and filing documents required under the
provisions of any applicable tax laws or under any other applicable Law, in
connection with the making of any required tax payment or withholding payment,
or in connection with any claim to a refund of or credit for any such payment,
and the Parties shall cooperate to minimize such taxes in accordance with
applicable Laws, including using reasonable efforts to access the benefits of
any applicable treaties.



-44-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



9.12Payment of Back Royalties. If Otsuka would owe a royalty payment to Esperion
under this Section 9 (Financial Terms; Royalty Reports; Payments and Audits) but
for a decision by a court or other governmental agency of competent jurisdiction
holding a claim within Esperion Patent Rights in the Otsuka Territory
unenforceable, unpatentable or invalid and if such decision is later vacated or
reversed by a final non-appealable decision by a court or other governmental
agency of competent jurisdiction such that such claim qualifies as a Valid Claim
that Covers a Licensed Product in the Otsuka Territory, Esperion may invoice
Otsuka for such unpaid royalty payments after such decision is vacated or
reversed and Otsuka shall make any such unpaid royalty payments to Esperion
within [***] days after receipt of such invoice.

9.13Payment.  All payments to be made under this Agreement shall be paid by bank
wire transfer in immediately available funds to Esperion’s following designated
bank account:

Beneficiary Name: [***]
Address: [***]
Bank Account Number: [***]
SWIFT code: [***]
Bank Name: [***]
Bank Address [***]

Esperion may from time to time designate formally in writing another bank
account in the United States to which Otsuka shall thereafter make all payments
hereunder.

10.

REPRESENTATIONS, WARRANTIES AND COVENANTS

10.1Mutual Representations and Warranties as of the Effective Date. Each Party
represents and warrants to the other Party that, as of the Effective Date:

10.1.1Such Party is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or formation.

10.1.2Such Party has all requisite corporate power and corporate authority to
enter into this Agreement and to carry out its obligations under this Agreement.

10.1.3All requisite corporate action on the part of such Party, its directors
and stockholders required by applicable Law for the authorization, execution and
delivery by such Party of this Agreement, and the performance of all obligations
of such Party under this Agreement, has been taken.

10.1.4The execution, delivery and performance of this Agreement, and compliance
with the provisions of this Agreement, by such Party do not and shall not: (a)
violate any provision of applicable Law or any ruling, writ, injunction, order,
permit, judgment or decree of any Governmental Authority, (b) constitute a
breach of, or default under (or an event which, with notice or lapse of time or
both, would become a default under) or conflict with, or give rise to any right
of termination, cancellation or acceleration of, any agreement, arrangement or
instrument, whether written or oral, by which such Party or any of its assets
are bound, or (c)



-45-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



violate or conflict with any of the provisions of such Party’s organizational
documents (including any articles or memoranda of organization or association,
charter, bylaws or similar documents).

10.1.5No consent, approval, authorization or other order of, or filing with, or
notice to, any Governmental Authority or other Third Party is required to be
obtained or made by such Party in connection with the authorization, execution
and delivery by Otsuka of this Agreement.

10.2Additional Representations and Warranties of Esperion.  Esperion represents
and warrants to Otsuka that, as of the Effective Date:

10.2.1(a) Esperion has sufficient legal or beneficial title and ownership of, or
sufficient license rights under, the Esperion Technology and Esperion Trademarks
to grant the licenses under such Esperion Technology and Esperion Trademarks to
Otsuka as purported to be granted pursuant to this Agreement, and (b) to
Esperion’s knowledge, neither any license granted by Esperion or its Affiliates
to any Third Party, nor any license granted by any Third Party to Esperion or
its Affiliates conflicts with the rights and licenses granted under the Esperion
Technology or the Esperion Trademarks to Otsuka hereunder.

10.2.2(a) Schedule 10.2.2 (Esperion Patent Rights) sets forth a complete and
accurate list of the Esperion Patent Rights owned, either solely or jointly, or
in-licensed by Esperion and its Affiliates (the “Existing Esperion Patent
Rights”) and indicates, for each Existing Esperion Patent Right, whether such
Patent Right is owned solely or jointly by Esperion or licensed by Esperion from
a Third Party and if so, identifies the co-owner or the licensor or sublicensor
from which the Patent Right is licensed, (b) to Esperion’s knowledge, the
Existing Esperion Patent Rights are all Patent Rights owned or in-licensed by
Esperion and its Affiliates related to the Initial Product and/or the
Combination Product and/or the Development, Manufacture or Commercialization
thereof in the Field in the Otsuka Territory, (c) to Esperion’s knowledge,
Esperion Controls all Existing Esperion Patent Rights and Esperion Trademarks
and no payments are, as of the Effective Date, or will be after the Effective
Date owed or payable to any Third Party in connection with any rights, licenses
or access in, to or under the Existing Esperion Patent Rights or Esperion
Trademarks, (d) to Esperion’s knowledge, the Existing Esperion Patent Rights
are, or, upon issuance, will be, valid and enforceable patents and no Third
Party has challenged or threatened to challenge the scope, validity or
enforceability of any Existing Esperion Patent Rights (including, by way of
example, through opposition or the institution or written threat of institution
of interference, nullity or similar invalidity proceedings before the United
States Patent and Trademark Office or any analogous foreign Governmental
Authority), and (e) Esperion or its Affiliates have timely paid all filing and
renewal fees payable with respect to the Existing Esperion Patent Rights and all
registration and maintenance fees payable with respect to the Esperion
Trademarks in the Otsuka Territory.

10.2.3To Esperion’s knowledge, Esperion has complied with all applicable Laws,
including any duties of candor to applicable patent offices, in connection with
the filing, prosecution and maintenance of the Existing Esperion Patent Rights
and the Esperion Trademarks.



-46-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



10.2.4Esperion has obtained from all inventors of Esperion Technology owned by
Esperion valid and enforceable agreements assigning to Esperion each such
inventor’s entire right, title and interest in and to all such Esperion
Technology.

10.2.5To Esperion’s knowledge, the Development, Manufacture and
Commercialization in the Otsuka Territory of any Licensed Product as formulated
and manufactured as of the Effective Date does not and will not constitute
misappropriation of any Know-How of any Third Party or infringe any issued
patent or any Trademark of any Third Party.

10.3Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY
KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY WITH RESPECT TO ANY
TECHNOLOGY, OTSUKA TECHNOLOGY (WITH RESPECT TO OTSUKA), ESPERION TECHNOLOGY
(WITH RESPECT TO ESPERION), PRODUCT, PROGRAM, GOODS, SERVICES, RIGHTS OR OTHER
SUBJECT MATTER OF THE AGREEMENT AND HEREBY DISCLAIMS ALL IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT WITH
RESPECT TO ANY AND ALL OF THE FOREGOING.  EACH PARTY HEREBY DISCLAIMS ANY
REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT, MANUFACTURE OR
COMMERCIALIZATION OF ANY LICENSED PRODUCT PURSUANT TO THIS AGREEMENT SHALL BE
SUCCESSFUL OR THAT ANY PARTICULAR SALES LEVEL WITH RESPECT TO ANY LICENSED
PRODUCT SHALL BE ACHIEVED.

10.4Exclusivity.  During the period [***], on a Licensed Product-by-Licensed
Product and indication-by-indication basis in the Otsuka Territory, neither
Otsuka nor Esperion shall, either alone or with or through any Affiliates or
Third Parties, [***].

10.5Certain Other Covenants.

10.5.1Compliance.  Otsuka and its Sublicensees shall Develop, Manufacture and
Commercialize the Licensed Products in material compliance with this Agreement
and all applicable Laws, including current governmental regulations concerning
GLP, GCP and cGMP.

10.5.2Conflicting Agreements. Neither Party shall enter into any agreement with
any Third Party that would conflict with, limit or restrict either Parties’
ability to comply with this Agreement.

10.5.3No Debarment.  Otsuka shall use Commercially Reasonable Efforts to not
use, in any capacity in connection with this Agreement or the performance of its
obligations under this Agreement, any Person that has been debarred pursuant to
Section 306 of the FD&C Act, or that is the subject of a conviction described in
such section.  Otsuka agrees to inform Esperion in writing immediately if it or
any Person that is performing activities under this Agreement, is debarred or is
subject to debarment or is the subject of a conviction described in Section 306,
or if any action, suit, claim, investigation or legal or administrative
proceeding is pending or, to the best of Otsuka’s knowledge, is threatened,
relating to the debarment or



-47-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



conviction of Otsuka or any Person or entity used in any capacity by Otsuka or
any of its Affiliates in connection with performance of its other obligations
under this Agreement.

11.

INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE

11.1General Indemnification by Otsuka. Otsuka shall indemnify, hold harmless and
defend Esperion, its Sublicensees, and their respective directors, officers,
employees and agents (“Esperion Indemnitees”) from and against any and all Third
Party claims, suits, losses, liabilities, damages, costs, fees and expenses
(including reasonable attorneys’ fees and litigation expenses) (collectively,
“Losses”) arising out of or resulting from (a) the Development, Manufacture or
Commercialization of the Licensed Products by Otsuka or its Sublicensees in the
Otsuka Territory, (b) any breach of, or inaccuracy in, any representation or
warranty made by Otsuka in this Agreement, or any breach or violation of any
covenant or agreement of Otsuka in or in the performance of this Agreement or
(c) the negligence or willful misconduct by or of Otsuka and its Sublicensees
and subcontractors, including CMOs, and their respective directors, officers,
employees and agents in the performance of Otsuka’s obligations under this
Agreement. Otsuka shall have no obligation to indemnify the Esperion Indemnitees
to the extent that the Losses arise out of or result from any breach of, or
inaccuracy in, any representation or warranty made by Esperion in this
Agreement, or any breach or violation of any covenant or agreement of Esperion
in or in the performance of this Agreement, or the negligence or willful
misconduct by or of any of the Esperion Indemnitees, or matters for which
Esperion is obligated to indemnify Otsuka under Section 11.2 (General
Indemnification by Esperion).

11.2General Indemnification by Esperion. Esperion shall indemnify, hold
harmless, and defend Otsuka, its Sublicensees and their respective directors,
officers, employees and agents (“Otsuka Indemnitees”) from and against any and
all Losses arising out of or resulting from (a) the Development, Manufacture or
Commercialization of the Licensed Products by Esperion or its Sublicensees in
the Esperion Territory, (b) any breach of, or inaccuracy in, any representation
or warranty made by Esperion in this Agreement, or any breach or violation of
any covenant or agreement of Esperion in or in the performance of this Agreement
or (c) the negligence or willful misconduct by or of Esperion and its
Sublicensees and subcontractors, including CMOs, and their respective directors,
officers, employees and agents in the performance of Esperion’s obligations
under this Agreement.  Esperion shall have no obligation to indemnify the Otsuka
Indemnitees to the extent that the Losses arise out of or result from any breach
of, or inaccuracy in, any representation or warranty made by Otsuka in this
Agreement, or any breach or violation of any covenant or agreement of Otsuka in
or in the performance of this Agreement, or the negligence or willful misconduct
by or of any of the Otsuka Indemnitees, or matters for which Otsuka is obligated
to indemnify Esperion under Section 11.1 (General Indemnification by Otsuka).

11.3Indemnification Procedure. In the event of any such claim against any Otsuka
Indemnitee or Esperion Indemnitee (individually, an “Indemnitee”), the
indemnified Party shall promptly notify the other Party in writing of the claim
and the indemnifying Party shall manage and control, at its sole expense, the
defense of the claim and its settlement. The Indemnitee shall cooperate with the
indemnifying Party and may, at its option and expense, be represented in any
such action or proceeding. The indemnifying Party shall not be liable for any
settlements, litigation



-48-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



costs or expenses incurred by any Indemnitee without the indemnifying Party’s
written authorization. Notwithstanding the foregoing, if the indemnifying Party
believes that any of the exceptions to its obligation of indemnification of the
Indemnitees set forth in Sections 11.1 (General Indemnification by Otsuka), or
11.2 (General Indemnification by Esperion) may apply, the indemnifying Party
shall promptly notify the Indemnitees, which shall then have the right to be
represented in any such action or proceeding by separate counsel at their
expense, provided that the indemnifying Party shall be responsible for payment
of such expenses if the Indemnitees are ultimately determined to be entitled to
indemnification from the indemnifying Party for the matters to which the
indemnifying Party notified the Indemnitees that such exception(s) may apply.

11.4Limitation of Liability. NEITHER PARTY HERETO SHALL BE LIABLE FOR SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF THIS AGREEMENT OR
THE EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING LOST PROFITS ARISING FROM OR
RELATING TO ANY BREACH OF THE AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH
DAMAGES, EXCEPT AS A RESULT OF A PARTY’S WILLFUL MISCONDUCT OR A BREACH OF
SECTION 7 (CONFIDENTIALITY AND PUBLICATION), SECTION 10.4 (EXCLUSIVITY) OR THE
EXCLUSIVITY TERMS OF THE LICENSES GRANTED IN SECTION 8 (LICENSES).  NOTHING IN
THIS SECTION 11.4 (LIMITATION OF LIABILITY) IS INTENDED TO LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY.

11.5Insurance. Each Party shall, at its own expense, maintain general commercial
liability insurance, including products liability insurance, contractual
liability, bodily injury, property damage and personal injury coverage adequate
to cover its obligations and liabilities under this Agreement and the Supply
Agreement, and which are consistent with normal business practices of comparable
companies with respect to similar obligations and liabilities.  Such coverage
shall be purchased for a minimum limit of [***] for any one (1) claim or all
damages combined.  The Parties shall maintain such insurance for so long as this
Agreement or the Supply Agreement is in effect, and shall from time to time
provide copies of certificates evidencing such insurance to each other upon
request.  If the insurance policy is written on a claims-made basis, then the
coverage must be kept in place for at least [***] years after the termination of
this Agreement.

12.

INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS

12.1Inventorship; Ownership.

12.1.1Inventorship.  Inventorship for inventions made during the course of the
performance of this Agreement shall be determined in accordance with applicable
patent Laws for determining inventorship.

12.1.2Ownership. Esperion shall own the entire right, title and interest in and
to all inventions it solely Invents (i.e., solely by one or more employees of
Esperion or its Affiliates (or a Third Party acting on any of their behalf))
during the Term.  Otsuka shall own the entire right, title and interest in and
to all inventions it solely Invents (i.e., by one or more employees of Otsuka



-49-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



or its Affiliates that are Sublicensees (or a Third Party acting on any of their
behalf)) during the Term. The Parties shall jointly own the entire right, title
and interest in and to all inventions they Invent jointly (i.e., by one or more
employees of Esperion or its Affiliates (or a Third Party acting on any of their
behalf) and one or more employees of Otsuka or its Affiliates that are
Sublicensees (or a Third Party acting on any of their behalf)) during the Term.

12.1.3Employee Assignment.  Each Party shall ensure that all of its employees
and all employees of its Affiliates that are Sublicensees who are acting under
its or such Affiliates’ authority in the performance of this Agreement assign to
such Party under a binding written agreement all Know-How and Patent Rights
discovered, made, conceived by such employee as a result of such employee’s
employment.  In the case of all Third Parties acting in the performance a
Party’s obligations under this Agreement, such as consultants, subcontractors,
licensees, Third Party Sublicensees, outside contractors, clinical
investigators, agents, or non-employees working for non-profit academic
institutions, the Party that engages such Third Party shall ensure that such
Third Party is also so obligated under such an agreement, unless otherwise
approved by the Parties.

12.1.4Right to Practice Joint Technology.  Subject to the rights, licenses
(including the licenses granted to Otsuka under Section 8.1) and obligations
(including royalty obligations) of the Parties hereunder, both Parties are
entitled to practice Joint Technology for all purposes on a worldwide basis and
license Joint Technology without consent of and without a duty of accounting to
the other Party. For the avoidance of doubt, Esperion shall have no right to
grant any rights or licenses under Joint Technology that would conflict with the
exclusive licenses to Otsuka in the Field in the Otsuka Territory.  Each Party
will grant and hereby does grant all permissions, consents and waivers with
respect to, and all licenses under, the Joint Technology, throughout the world,
necessary to provide the other Party with such rights of use and exploitation of
the Joint Technology, and will execute documents as necessary to accomplish the
foregoing.

12.2Prosecution and Maintenance of Patent Rights.

12.2.1Prosecution of Esperion Patent Rights and Joint Patent Rights.

(a)Esperion has the sole responsibility to, at Esperion’s discretion, file,
prosecute, and maintain (including the defense of any interference or opposition
proceedings or inter partes review and any equivalent proceedings in the
Territory), all Esperion Patent Rights and Joint Patent Rights.

(b)Esperion shall furnish to Otsuka, via electronic mail or such other method as
mutually agreed by the Parties, copies of documents received from outside
counsel in the course of filing, prosecution or maintenance of or copies of
documents filed with the relevant national patent offices with respect to the
filing, prosecution, and maintenance of all Esperion Patent Rights and Joint
Patent Rights in the Otsuka Territory within a reasonable time after the receipt
or filing of such documents.  Esperion shall provide Otsuka and its patent
counsel with a reasonable opportunity to consult with and provide comments to
Esperion and its patent counsel regarding the filing and contents of any such
application, amendment, submission or response. All timely advice and
suggestions of Otsuka and its patent counsel shall be taken into consideration
in good faith by Esperion and its patent counsel in connection with such filing.



-50-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



(c)Esperion shall not, without the prior written consent of Otsuka, abandon,
forfeit or otherwise cease the prosecution or maintenance of any of the Existing
Esperion Patent Rights in the Otsuka Territory; provided that, Otsuka’s consent
shall not be unreasonably withheld, conditioned or delayed if Esperion has, and
informs Otsuka of, a reasonable strategic reason for ceasing the prosecution and
maintenance of an Existing Esperion Patent Right in the Otsuka Territory. In the
event that Otsuka provides consent pursuant to the preceding sentence with
respect to any Existing Esperion Patent Right or Esperion elects not to maintain
patent protection on any other Esperion Patent Rights or on any Joint Patent
Rights in the Otsuka Territory, Esperion shall notify Otsuka at least [***] days
before any such Patent Rights would become abandoned or otherwise forfeited.
Otsuka may, upon written notice to Esperion, elect to assume prosecution and
maintenance of such Esperion Patent Rights or Joint Patent Rights in the Otsuka
Territory and, in that event, Esperion shall assign all of its right, title and
interest in and to such Esperion Patent Rights or Joint Patent Rights to Otsuka
at Otsuka’s sole cost and expense, and such Esperion Patent Rights or Joint
Patent Rights shall become Otsuka Patent Rights; provided that, if such
assignment is not possible, then Otsuka shall have the right (but not the
obligation), at its sole cost and expense, to prosecute and maintain in the
Otsuka Territory patent protection on such Esperion Patent Rights or Joint
Patent Right in the name of Esperion.

(d)Esperion shall bear all costs incurred in connection with the filing,
prosecution and maintenance (including the defense of any interference or
opposition proceedings or inter partes review and any equivalent proceedings) of
the Esperion Patent Rights and Joint Patent Rights in the Otsuka Territory and
in the Esperion Territory, except to the extent Otsuka will bear such costs in
accordance with Section 12.2.1(c).

12.2.2Prosecution of Otsuka Patent Rights.

(a)Otsuka has the sole responsibility to, at Otsuka’s discretion, file,
prosecute, and maintain (including the defense of any interference or opposition
proceedings or inter partes review and any equivalent proceedings), all Otsuka
Patent Rights. Otsuka will use good faith efforts to segregate into separate
Patent Rights claims of Otsuka Patent Rights that solely relate to Bempedoic
Acid, or any product comprising or containing Bempedoic Acid, from claims that
relate to other subject matter, to the extent such segregation is feasible under
applicable patent rules and regulations.  Any such separate Otsuka Patent Rights
that contain claims solely relating to Bempedoic Acid, or a product comprising
or containing Bempedoic Acid, and no other subject matter shall be referred to
herein as “Otsuka BA Patent Rights.”

(b)With respect to Otsuka Patent Rights that are Otsuka BA Patent Rights or that
contain both claims related to Bempedoic Acid, or any product comprising or
containing Bempedoic Acid, and claims related to other subject matter, Otsuka
shall furnish to Esperion, via electronic mail or such other method as mutually
agreed by the Parties, copies of documents received from outside counsel in the
course of filing, prosecution or maintenance of or copies of documents filed
with the relevant national patent offices with respect to the filing,
prosecution, and maintenance of such Otsuka Patent Rights within a reasonable
time after the receipt or filing of such documents. Otsuka shall provide
Esperion and its patent counsel with a reasonable opportunity to consult with
and provide comments to Otsuka and its patent counsel



-51-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



regarding the filing and contents of any such application, amendment, submission
or response. All timely advice and suggestions of Esperion and its patent
counsel shall be taken into consideration in good faith by Otsuka and its patent
counsel in connection with such filing.

(c)In the event that Otsuka is able to segregate claims and file separate Otsuka
BA Patent Rights and in the event Otsuka elects not to maintain patent
protection on any such Otsuka BA Patent Rights in any country(ies), Otsuka shall
notify Esperion at least [***] days before any such Otsuka BA Patent Rights
would become abandoned or otherwise forfeited.  Esperion may, upon written
notice to Otsuka, elect to assume prosecution and maintenance of such Otsuka BA
Patent Rights in such country(ies) and, in that event, Otsuka shall assign all
of its right, title and interest in and to such Otsuka BA Patent Rights to
Esperion at Esperion’s sole cost and expense, and such Otsuka BA Patent Rights
shall become Esperion Patent Rights; provided that, if such assignment is not
possible, then Esperion shall have the right (but not the obligation), at its
sole cost and expense, to prosecute and maintain in such country(ies) patent
protection on such Otsuka BA Patent Rights in the name of Otsuka.
Notwithstanding the foregoing, Otsuka shall be entitled to abandon, forfeit or
otherwise elect not to maintain patent protection on any Otsuka BA Patent Right
in any country(ies) for reasonable strategic reasons provided that Otsuka also
abandons or forfeits any other Patent Rights in such country(ies) that contain
the same specification as such Otsuka BA Patent Right.

(d)In the event Otsuka is unable to segregate claims and file separate Otsuka BA
Patent Rights, and in the event Otsuka elects not to maintain patent protection
in any country(ies) on any Otsuka Patent Rights that contain both claims related
to Bempedoic Acid, or any product comprising or containing Bempedoic Acid, and
claims related to other subject matter, Otsuka shall notify Esperion at least
[***] days before any such Otsuka Patent Rights would become abandoned or
otherwise forfeited. Esperion may, upon written notice to Otsuka, assume
prosecution and maintenance of such Otsuka Patent Rights in such country(ies)
and, in that event, Otsuka shall assign all of its right, title and interest in
and to such Otsuka Patent Rights to Esperion at Esperion’s sole cost and
expense, and such Otsuka Patent Rights shall become Esperion Patent Rights;
provided that, if such assignment is not possible, then Esperion shall have the
right (but not the obligation), at its sole cost and expense, to prosecute and
maintain in such country(ies) patent protection on such Otsuka Patent Rights in
the name of Otsuka. With respect to any Otsuka Patent Right that is assigned to
Esperion and becomes an Esperion Patent Right pursuant to this Section
12.2.2(d), Esperion shall, and hereby does, grant to Otsuka and its Affiliates,
effective as of the date of such assignment without any further action required
on the part of either Party, a non-exclusive, royalty-free, fully paid-up,
irrevocable and perpetual license, with the right to grant sublicenses through
multiple tiers, under such Esperion Patent Right (formerly Otsuka Patent Right)
solely to research, develop, make, have made, use, sell, have sold, offer to
sell, import and otherwise exploit any products other than products comprising
or containing Bempedoic Acid. Notwithstanding the foregoing, Otsuka shall be
entitled to abandon, forfeit or otherwise elect not to maintain patent
protection on any Otsuka Patent Right that contains both claims related to
Bempedoic Acid, or any product comprising or containing Bempedoic Acid, and
claims related to other subject matter for reasonable strategic reasons.



-52-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



(e)Otsuka shall bear all costs incurred in connection with the filing,
prosecution and maintenance (including the defense of any interference or
opposition proceedings or inter partes review and any equivalent proceedings) of
the Otsuka Patent Rights in the Otsuka Territory and in the Esperion Territory,
except to the extent Esperion will bear such costs in accordance with Section
12.2.2(c) or Section 12.2.2(d).

12.3Third Party Infringement.

12.3.1Notice of Infringement. During the Term, each Party will promptly notify
the other Party in writing of any known or suspected infringement or
unauthorized use or misappropriation by a Third Party of Otsuka Technology,
Esperion Technology, or Joint Technology concerning any product intended for use
in preventing, diagnosing or treating any disease or condition in humans
(including development, Manufacture, or Commercialization) (such infringement or
unauthorized use or misappropriation, “Competing Infringement”) of which such
Party becomes aware. The notifying Party will provide the other Party with all
evidence available to it supporting its belief that there is Competing
Infringement.

12.3.2Right to Enforce.

(a)Subject to the provisions of any Esperion Third Party Agreement, Otsuka shall
have the first right, but not the obligation, to take any reasonable measures it
deems appropriate with respect to any Competing Infringement in the Otsuka
Territory under any Otsuka Technology, Esperion Technology or Joint Technology.
 Such measures may include (a) initiating or prosecuting an infringement,
misappropriation or other appropriate suit or action (each an “Infringement
Action”) in the Otsuka Territory, or (b) subject to Section 8.1.2 (Otsuka
Sublicense Rights), granting adequate rights and licenses to any Third Party
necessary to render continued Competing Infringement in the Otsuka Territory
non-infringing.  Notwithstanding the foregoing, if Otsuka does not inform
Esperion that it intends to either initiate such an Infringement Action or grant
adequate rights and licenses to such Third Party within [***] days after
Otsuka’s receipt of a notice of infringement pursuant to Section 12.3.1 (Notice
of Infringement) and does not provide Esperion commercially reasonable reasons
why Otsuka does not intend to initiate such Infringement Action or grant such
rights or licenses within such [***]-day period, then Esperion will have the
second right, but not the obligation, to initiate such Infringement Action, but
solely with respect to any Esperion Technology or Joint Technology.

(b)Esperion shall have the first right, but not the obligation, to take any
reasonable measures it deems appropriate with respect to any Competing
Infringement in the Esperion Territory under any Otsuka BA Technology, Esperion
Technology or Joint Technology.  Such measures may include (a) initiating or
prosecuting an Infringement Action, or (b) granting adequate rights and licenses
to any Third Party necessary to render continued Competing Infringement in the
Esperion Territory non-infringing.  Notwithstanding the foregoing, if Esperion
does not inform Otsuka that it intends to either initiate such an Infringement
Action or grant adequate rights and licenses to such Third Party within [***]
days after Esperion’s receipt of a notice of infringement pursuant to Section
12.3.1 (Notice of Infringement) and does not provide Otsuka commercially
reasonable reasons why Esperion does not intend to initiate such



-53-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



Infringement Action or grant such rights or licenses within such [***]-day
period, then Otsuka will have the second right, but not the obligation, to
initiate such Infringement Action, but solely with respect to any Otsuka BA
Technology. For clarity, with respect to Otsuka Patent Rights, Esperion shall
only have the right under this Section 12.3.2(b) to enforce Otsuka BA Patent
Rights against any Competing Infringement in the Esperion Territory and Esperion
shall not have the right to enforce any other Otsuka Patent Rights against
Competing Infringement in the Esperion Territory.

12.3.3Control; Cooperation.  The Party initiating any Infringement Action (such
Party, the “Responsible Party”) shall have the right to control the initiation
and prosecution of any Infringement Action, including the right to select
counsel therefor, at its own expense.  If requested by the Responsible Party,
the other Party shall join as a party to such Infringement Action and will
execute and cause its Affiliates to execute all documents, including
registration of exclusive license, necessary for the Responsible Party to
initiate, prosecute, maintain or defend such action or proceeding.  In addition,
at the Responsible Party’s request, the other Party shall provide reasonable
assistance to the Responsible Party in connection with an Infringement Action at
no charge to the Responsible Party except for reimbursement by the Responsible
Party of reasonable Out-of-Pocket Costs incurred in rendering such assistance.

12.3.4Sharing of Recoveries.  Any amounts recovered by either Party pursuant to
this Section 12.3 (Third Party Infringement) will be used first to reimburse the
Parties for their reasonable costs and expenses, including attorneys’ fees
incurred in making such recovery (which amounts will be allocated pro rata if
insufficient to cover the totality of such expenses) with any remainder [***].

12.4Third Party Claims.

12.4.1Third Party Infringement Suit. If a Third Party sues a Party (the “Sued
Party”) alleging that the Sued Party’s, or the Sued Party’s Sublicensee’s,
Development, Manufacture or Commercialization of the Licensed Product in the
Otsuka Territory infringes or will infringe said Third Party’s intellectual
property (“Third Party Infringement Suit”), then upon the Sued Party’s request
and in connection with the Sued Party’s defense of any such Third Party
Infringement Suit, the other Party will provide reasonable assistance to the
Sued Party for such defense. The Sued Party will keep the other Party, if such
other Party has not joined in such suit, reasonably informed on a quarterly
basis, in person or by telephone, prior to and during the pendency of any such
suit. The Sued Party will not enter into any settlement of any Third Party
Infringement Suit that is instituted or threatened to be instituted against the
other Party without the other Party’s prior written consent, which will not be
unreasonably withheld, conditioned or delayed; except that, such consent will
not be required if such settlement includes a release of all liability in favor
of the other Party.  Further, the Sued Party shall not settle or compromise any
Third Party Infringement Suit, or knowingly take any other action in the course
thereof, in a manner that materially adversely affects the other Party’s rights
or interests, without the written consent of such other Party. Any monetary
damages that are required to be paid by the Sued Party to a Third Party with
respect to the Otsuka Territory pursuant to a judgment rendered in a Third Party
Infringement Suit will be borne by the Parties equally.



-54-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



12.4.2Esperion Third Party Agreements. Esperion shall remain responsible for the
payment of all royalties, license fees, milestone payments and other payment
obligations under all agreements, including all Esperion Third Party Agreements,
entered into by Esperion prior to the Effective Date.  On a Licensed
Product-by-Licensed Product basis, in the event that Esperion reasonably
determines that it is necessary or useful to acquire rights under a Third
Party’s Patent Rights, Know-How or other intellectual property, through a
license, acquisition or other agreement with such Third Party, for the
Development, Manufacture or Commercialization of such Licensed Product in both
the Otsuka Territory and the Esperion Territory, or if Otsuka and Esperion agree
that Esperion, rather than Otsuka, will acquire rights under a Third Party’s
Patent Rights, Know-How or other intellectual property, through a license,
acquisition or other agreement with such Third Party, for the Development,
Manufacture or Commercialization of such Licensed Product in the Otsuka
Territory only (any such agreement, a “Third Party IP Agreement”), Esperion
shall ensure that such Third Party IP Agreement shall include the right to grant
a sublicense to Otsuka in the Otsuka Territory in order for Otsuka to exercise
its rights and licenses hereunder and Esperion shall negotiate such Third Party
IP Agreement on commercially reasonable terms that shall not favor or burden one
Party’s Territory over the other. In the event Esperion enters into such a Third
Party IP Agreement, Otsuka shall bear [***] of royalty payments due thereunder
that are attributable to Net Sales of Licensed Products in the Otsuka Territory
and [***] of any milestone payments thereunder that are specific to the Otsuka
Territory, and Esperion shall bear all other payments under such Third Party IP
Agreement. Esperion shall send Otsuka an invoice for its share of such Otsuka
Territory-specific royalty payments and milestone payments, and Otsuka shall pay
such payments within [***] days of the receipt of such invoice.

12.5Common Interest. All information exchanged between the Parties’
representatives pursuant to this Section 12 (Intellectual Property Ownership,
Protection and Related Matters) regarding the preparation, filing, prosecution,
maintenance, or enforcement of Patent Rights will be deemed Confidential
Information.  In addition, the Parties acknowledge and agree that, with regard
to such preparation, filing, prosecution, maintenance, and enforcement of the
Esperion Patent Rights and Joint Patent Rights the interests of the Parties as
collaborators and licensor and licensee are to obtain the strongest patent
protection possible, and as such, are aligned and are legal in nature.  The
Parties agree and acknowledge that they have not waived, and nothing in this
Agreement constitutes a waiver of, any legal privilege concerning such Patent
Rights, including privilege under the common interest doctrine and similar or
related doctrines.

12.6Patent Term Extensions.

12.6.1Esperion Patent Rights.  Subject to the provisions of any Esperion Third
Party Agreement, Esperion shall use Commercially Reasonable Efforts to obtain
all available extensions of Esperion Patent Rights and Joint Patent Rights in
the Otsuka Territory, as requested by Otsuka, provided that Otsuka shall
reimburse Esperion all Out-of-Pocket costs incurred by Esperion in connection
with seeking and obtaining such extensions.

12.6.2Otsuka Patent Rights.  Otsuka shall use Commercially Reasonable Efforts to
obtain all available extensions of Otsuka Patent Rights that are Otsuka BA
Patent Rights or that contain both claims related to Bempedoic Acid, or any
product comprising or containing



-55-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



Bempedoic Acid, and claims related to other subject matter in the Esperion
Territory, as requested by Esperion, provided that Esperion shall reimburse
Otsuka all Out-of-Pocket costs incurred by Otsuka in connection with seeking and
obtaining such extensions.

12.7Prosecution and Enforcement of Product Trademarks; General.

12.7.1Prosecution of Product Trademarks; General. Esperion shall own all rights,
title and interest in and to all Product Trademarks. Esperion shall have the
sole responsibility to file, prosecute, register and maintain (including the
defense of opposition proceedings and any equivalent proceedings) all Product
Trademarks, including Esperion Trademarks and back-up Trademarks for the
Licensed Products (including any logo associated therewith), which shall not be
confusingly similar to any Otsuka mark, on a timely manner in the Otsuka
Territory throughout the Term.   Consistent with Otsuka’s exclusive right to
Product Trademarks under Section 8.1.1 (Exclusive License Grant), Otsuka shall
use Product Trademarks in a manner consistent with this Agreement, including the
Global Branding Strategy, and for no other purpose.  Otsuka shall use any
Product Trademarks in a manner consistent with trademark usage guidelines
provided by Esperion from time-to-time.  Subject to the foregoing: (a) Otsuka
shall not use any other marks that are confusingly similar to any Product
Trademark, (b) all rights in each of the Product Trademarks shall remain at all
times the sole property of Esperion, and all use of such Product Trademarks
shall inure to the benefit of Esperion, and (c) Otsuka agrees not to contest or
attack Esperion’s ownership of the Product Trademarks. Otsuka shall reimburse
Esperion for its reasonable Out-of-Pocket Cost incurred in connection with the
filing, prosecution, registration and maintenance (including the defense of
opposition proceeding and equivalent proceeding) of the Product Trademarks in
the Otsuka Territory.  Esperion shall invoice Otsuka from time to time for such
Out-of-Pocket Costs, and Otsuka shall pay Esperion within [***] days of receipt
of such invoice.

12.7.2Enforcement of Product Trademarks. During the Term, each Party will
promptly notify the other Party in writing of any known or suspected
infringement or unauthorized use or misappropriation by a Third Party of any
Product Trademarks in the Otsuka Territory. Otsuka shall have the right, but not
the obligation, to take any reasonable measures it deems appropriate, at its
sole cost and expense, including initiating or prosecuting an infringement,
misappropriation or other appropriate suit or action to enforce the Product
Trademarks in the Otsuka Territory (“Product Trademark Infringement Action”).
Otsuka shall have the right to control the initiation and prosecution of any
Product Trademark Infringement Action, including the right to select counsel
therefor, at its own expense.  If requested by Otsuka, Esperion shall join as a
party to such Product Trademark Infringement Action and will execute and cause
its Affiliates to execute all documents necessary for Otsuka to initiate,
prosecute, maintain or defend such action or proceeding. In addition, at
Otsuka’s request, Esperion shall provide reasonable assistance to Otsuka in
connection with a Product Trademark Infringement Action at no charge to Otsuka
except for reimbursement by Otsuka of reasonable Out-of-Pocket Costs incurred by
Esperion in rendering such assistance.



-56-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



13.

TERM AND TERMINATION; REMEDIES

13.1Term. The Agreement shall be effective as of the Effective Date and, unless
terminated earlier pursuant to Section 13.2 (Termination Rights), this Agreement
shall continue in effect, on a Licensed Product-by-Licensed Product basis until
the expiration of the Royalty Term  for such Licensed Product (“Term”). Upon the
expiration of the Term with respect to a Licensed Product (without this
Agreement being terminated earlier pursuant to Section 13.2 (Termination
Rights)), Otsuka’s rights to such Licensed Product (and all corresponding
Authorized Generic Products) and all license grants to Otsuka hereunder with
respect to such Licensed Product (and all corresponding Authorized Generic
Products)  shall continue, shall remain exclusive to Otsuka (even as to
Esperion) and shall become fully paid-up, royalty-free, perpetual and
irrevocable.  Prior to expiration of the Term with respect to a Licensed Product
(without this Agreement being terminated earlier pursuant to Section 13.2
(Termination Rights)), upon Otsuka’s written request, the Parties shall discuss
a schedule for assignment to Otsuka of Esperion’s contracts with CMOs that
relate to the Manufacture or supply of the API(s) and/or Bulk Tablets (if the
technology transfer has not occurred under Section 5.4 (Technology Transfer))
for the Otsuka Territory, and Esperion shall implement such assignments in
accordance with such schedule in order for the assignment of such contracts to
be effective at the expiration of the Term with respect to such Licensed
Product. Esperion shall use Commercially Reasonable Efforts to support such
assignments and shall bear its internal costs to implement the assignments.
Otsuka will bear its internal costs and all external expenses, including
Esperion’s Out-of-Pocket Costs, if any, to implement such assignments.

13.2Termination Rights. This Agreement may not be terminated by either Party
except as provided in this Section 13.2 (Termination Rights).

13.2.1Termination of Agreement for Convenience.  Otsuka shall have the right to
terminate this Agreement in its entirety at any time after the earlier of:
[***]. Notwithstanding the foregoing, Otsuka shall have the right to terminate
this Agreement in its entirety at any time with respect to a Licensed Product:
(i) due to Safety Reasons; or (ii) withdrawal of Regulatory Approval for such
Licensed Product outside the Otsuka Territory.

13.2.2Termination of Agreement in its Entirety for Cause. This Agreement may be
terminated in its entirety at any time during the Term upon written notice by
either Party if the other Party is in material breach of its obligations
hereunder and has not cured such breach within [***] days in the case of a
payment breach, or within [***] days in the case of all other breaches, after
notice requesting cure of the breach; provided, however, that if any breach
other than a payment breach is not reasonably curable within [***] days and if a
Party is making a bona fide effort to cure such breach, such termination shall
be delayed for a time period to be agreed by both Parties, not to exceed an
additional [***] days, in order to permit such Party a reasonable period of time
to cure such breach. Notwithstanding the foregoing, if the allegedly breaching
Party disputes in good faith the existence, materiality, or failure to cure of
any breach, and provides written notice to the other Party of such dispute
within the relevant cure period, the other Party will not have the right to
terminate this Agreement in accordance with this Section 13.2.2 unless and until
the relevant dispute has been resolved pursuant to Section 14.4. During the
pendency of



-57-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



such dispute, the applicable cure period will be tolled, all the terms of this
Agreement will remain in effect, and the Parties will continue to perform all of
their respective obligations hereunder.

13.2.3Challenges of Patent Rights.  If, during the Term, Otsuka (a) commences or
participates in any action or proceeding (including any patent opposition or
re-examination proceeding), or otherwise asserts any claim, challenging or
denying the validity or enforceability of any claim of any Esperion Patent
Rights or (b) actively assists any other Person in bringing or prosecuting any
action or proceeding (including any patent opposition or re-examination
proceeding) challenging or denying the validity or enforceability of any claim
of such Esperion Patent Rights (each of (a) and (b), a “Patent Challenge”),
then, to the extent permitted by the applicable Laws, Esperion shall have the
right, exercisable within [***] days following receipt of notice regarding such
Patent Challenge, in its sole discretion, to give notice to Otsuka that Esperion
may terminate the license(s) granted under such Esperion Patent Right(s) to
Otsuka pursuant to this Agreement [***] days following such notice (or such
longer period as Esperion may designate in such notice), and, unless Otsuka
withdraws or causes to be withdrawn all such challenge(s) (or in the case of
ex-parte proceedings, multi-party proceedings, or other Patent Challenges that
Otsuka does not have the power to unilaterally withdraw or cause to be
withdrawn, Otsuka ceases actively assisting any other party to such Patent
Challenge and, to the extent Otsuka is a party to such Patent Challenge, it
withdraws from such Patent Challenge) within such [***]-day period, Esperion
shall have the right to terminate the license(s) granted under such Esperion
Patent Right(s) to Otsuka pursuant to this Agreement by providing written notice
thereof to Otsuka. Notwithstanding the foregoing, Esperion shall not have a
right to terminate any license(s) pursuant to this Section 13.2.3 (Challenges of
Patent Rights) with respect to any Patent Challenge that is made in response to
and defense of any claim or action that Esperion first asserts against Otsuka or
any of its Affiliates or Sublicensees.

13.2.4Bankruptcy. In the event that the performance of the respective
obligations of this Agreement become untenable as a result of a Party filing a
petition of bankruptcy, enters into insolvency or liquidation proceedings either
voluntarily or involuntarily, or if a receiver is appointed with respect to the
assets of such Party, or any similar action is filed under applicable Laws, and
such measure is not dismissed within [***] days, to the extent permitted by the
applicable Laws of such Party’s Territory, the other Party may terminate this
Agreement by written notice to such Party. Notwithstanding the foregoing, the
Parties acknowledge that a Party to this Agreement may, from time-to-time, make
changes in its corporate structure, including inter alia changes in the
shareholdings of Affiliates, which would not constitute a case of bankruptcy
under this Section 13.2.4 (Bankruptcy).

13.3Effect of Termination.

13.3.1Consequences of Termination or Expiration of this Agreement.  If this
Agreement expires or is terminated by a Party prior to its expiration, in each
case, in its entirety at any time and for any reason, then the following terms
will apply as specified below:

(a)Licenses.  Upon termination of this Agreement under Section 13.2 prior to
expiration (for clarity, not if this Agreement expires pursuant to Section
13.1), the licenses



-58-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



granted by Esperion to Otsuka under this Agreement will terminate and Otsuka and
its Sublicensees will cease selling Licensed Products.

(b)Return of Information and Materials.  Upon termination or expiration, the
Parties will return (or destroy, as directed by the other Party) all data,
files, records, and other materials containing or comprising the other Party’s
Confidential Information.  Notwithstanding the foregoing, the Parties will be
permitted to retain one copy of such data, files, records, and other materials
for archival and legal compliance purposes, and the Parties will not be required
to destroy Confidential Information that is stored automatically, such as
through server backup processes.

(c)Accrued Rights.  Termination of this Agreement for any reason will be without
prejudice to any rights or financial compensation that will have accrued to the
benefit of a Party prior to such termination.  Such termination will not relieve
a Party from obligations that are expressly indicated to survive the termination
of this Agreement.

(d)Survival.  The following provisions of this Agreement will survive the
expiration or earlier termination of this Agreement: Sections 9.7 through 9.13,
inclusive (solely to the extent applicable with respect to a payment obligation
that accrued prior to expiration or termination), 10.3 (Warranty Disclaimer),
12.1 (Inventorship; Ownership) (excluding Section 12.1.3), 12.2.1 (Prosecution
of Esperion Patent Rights and Joint Patent Rights) (solely with respect to Joint
Patent Rights), 12.2.2(d) (license grant under second-to-last sentence only),
12.5 (Common Interest) (solely with respect to Joint Patent Rights); 13.1
(Term), 13.3 (Effect of Termination), 13.4 (Special Consequences of Certain
Terminations), 14.2 (Assignment), 14.3 (Governing Law), 14.4 (Jurisdiction),
14.10 (No Implied Waivers; Rights Cumulative), 14.11 (Notices), 14.14
(Independent Parties), and 14.16 (Binding Effect; No Third Party Beneficiaries);
and Articles 1 (Definitions) (to the extent the definitions are used in other
surviving provisions), 7 (Confidentiality and Publication) (for the time period
set forth in Section 7.4 (Survival)), and 11 (Indemnification; Limitation of
Liability; Insurance).

13.4Special Consequences of Certain Terminations.  If Esperion terminates this
Agreement under Section 13.2 for any reason, or Otsuka terminates this Agreement
under Section 13.2, other than under Section 13.2.2 (Termination of Agreement in
its Entirety for Cause) or Section 13.2.4 (Bankruptcy), (for clarity, not if
this Agreement expires pursuant to Section 13.1 or if Otsuka terminates this
Agreement under Section 13.2.2 (Termination of Agreement in its Entirety for
Cause) or Section 13.2.4 (Bankruptcy)), then, in addition to the terms set forth
in Section 13.3.1 (Consequences of Termination or Expiration of this Agreement),
the following additional terms will also apply:

13.4.1License Grant.  The license granted by Otsuka to Esperion under Section
8.2 (License Grants to Esperion) shall automatically become irrevocable,
perpetual and worldwide.

13.4.2Disclosure of Certain Commercialization Related Information.  Otsuka will
disclose to Esperion for use with respect to the further Commercialization of
the Licensed Product, material information pertaining to pricing and market
access strategy and health



-59-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



economic study information, in each case for the Licensed Product in the Otsuka
Territory in the possession of Otsuka as of the date of such reversion that
relate to such Licensed Products that is necessary for the continued
Commercialization of such Licensed Products in the Otsuka Territory.

13.4.3Regulatory Materials.  Within [***] days following the date of the
termination, Otsuka will assign, and hereby does assign, to Esperion all of
Otsuka’s right, title and interest in and to all Regulatory Documentation for
the Licensed Products, including any Regulatory Approvals and NHI Price Listing
that relate to the applicable Licensed Product.

13.4.4Stock of API(s) and Finished Drug Product.  Otsuka will have the right to
continue to sell and otherwise Commercialize all of the inventory of finished
drug product for such Licensed Product held by Otsuka as of the effective date
of termination and Otsuka shall continue to pay to Esperion any applicable
royalties due on any such sales.  The disposition, including buy-back by
Esperion, of any inventory of API(s) held by Otsuka as of the effective date of
termination will be governed by the Supply Agreement.

13.4.5Transition Activities.

(a)The Parties wish to provide a mechanism to ensure that, assuming the Licensed
Product is available to patients as of the reversion date, patients who were
being treated with the Licensed Product prior to such termination or who desire
access to the Licensed Product can continue to have access to such Licensed
Product while the regulatory and commercial responsibilities for the Licensed
Product are transitioned from Otsuka to Esperion. As such, Esperion may request
Otsuka to perform transition activities that are necessary or useful to (1)
transition Otsuka’s Commercialization activities (if any) to Esperion to
minimize disruption to sales, (2) provide patients with continued access to the
applicable Licensed Products (if applicable), (3) enable Esperion (or Esperion’s
designee) to assume and execute the responsibilities under all Regulatory
Approvals and ongoing Clinical Studies for the applicable Licensed Product, and
(4) ensure long-term continuity of supply for the Licensed Product
(collectively, the “Transition Activities”), but no longer than [***] years
following the effective date of termination.

(b)Esperion may elect to have Otsuka perform the applicable Transition
Activities by providing written notice to Otsuka no later than [***] days
following the effective date of the termination. If Esperion requests Transition
Activities, the Parties will mutually agree upon a transition plan for Otsuka to
perform the applicable Transition Activities including delivery and transition
dates. In addition, the Parties will establish a transition committee consisting
of at least each Party’s Alliance Managers, and up to [***] additional
representatives from each Party who are from other relevant functional groups to
facilitate a smooth transition. While Otsuka is providing applicable Transition
Activities, Otsuka and Esperion will agree on talking points and a communication
plan to customers, specialty pharmacies, physicians, regulatory authorities,
patient advocacy groups, and clinical study investigators, in each case only if
applicable at the time of reversion, and Otsuka will make all such
communications to such applicable entities in accordance with the mutually
agreed talking points.



-60-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



(c)Esperion will pay Otsuka’s internal costs to perform the Transition
Activities, calculated using the same methodology as Otsuka used to calculate
such expenses for such Licensed Product in its most recently audited financial
statements prior to the termination date. In addition, Esperion will reimburse
Otsuka’s Out-of-Pocket Costs to perform the Transition Activities. Except as set
forth in Section 13.4.4, Esperion will own all revenue derived from the Licensed
Product after the termination date and Otsuka will remit all such revenues to
Esperion no later than the [***] day following the end of the month in which
such revenue was received.

14.

MISCELLANEOUS

14.1Non-Disclosure and Standstill Letter Agreement. Each of the Parties hereby
acknowledges and agrees to continue to be bound by the terms of that certain
Non-Disclosure and Standstill Letter Agreement, dated as of February 27, 2019,
by and between Otsuka and Esperion.

14.2Assignment. Except as provided in this Section 14.2 (Assignment), this
Agreement may not be assigned or otherwise transferred, nor may any right or
obligation hereunder be assigned or transferred, by either Party without the
written consent of the other Party, such consent shall not be unreasonably
withheld, conditioned or delayed. Notwithstanding the foregoing, either Party
may, without the other Party’s written consent, assign this Agreement and its
rights and obligations hereunder in whole or in part to an Affiliate or to a
party that acquires, by or otherwise in connection with, merger, sale of assets
or otherwise, all or substantially all of the business of the assigning Party to
which the subject matter of this Agreement relates, provided that the assignee
assumes all of the assigning Party’s obligations under this Agreement, subject
to Section 14.15.2 (Future Acquisition of a Party or its Business). The
assigning Party shall remain responsible for the performance by its assignee of
this Agreement or any obligations hereunder so assigned. Any purported
assignment in violation of this Section 14.2 (Assignment) shall be void.

14.3Governing Law. The Agreement shall be construed and the respective rights of
the Parties determined in accordance with the substantive Laws of the State of
New York, notwithstanding any provisions of New York Law or any other Law
governing conflicts of laws to the contrary.

14.4Jurisdiction. Each Party by its execution hereof, (a) hereby irrevocably
submits to the jurisdiction of the courts sitting in New York City, New York,
for the purpose of any dispute arising between the Parties in connection with
this Agreement (each, an “Action”), except as otherwise expressly provided in
this Agreement; (b) hereby waives, to the extent not prohibited by applicable
Law, and agrees not to assert, by way of motion, as a defense or otherwise, in
any such Action, any claim that (i) it is not subject personally to the
jurisdiction of the above-named court, (ii) its property is exempt or immune
from attachment or execution, (iii) any such Action brought in the above-named
court should be dismissed on grounds of forum non conveniens, should be
transferred or removed to any court other than the above-named court, or should
be stayed by reason of the pendency of some other proceeding in any other court
other than the above-named court, or (iv) this Agreement or the subject matter
hereof may not be enforced in or by such court; and (c) hereby agrees not to
commence any such Action other than before the above-named court.
Notwithstanding the previous sentence a Party may commence any Action in a court
other than



-61-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



the above-named court solely for the purpose of enforcing an order or judgment
issued by the above-named court.

14.5Entire Agreement; Amendments. This Agreement contains the entire
understanding of the Parties with respect to the subject matter hereof, and
supersedes all previous arrangements with respect to the subject matter hereof,
whether written or oral, excluding that certain Non-Disclosure and Standstill
Letter Agreement, dated as of February 27, 2019, by and between Otsuka and
Esperion.  This Agreement (other than the Schedules attached hereto) may be
amended, or any term hereof modified, only by a written instrument duly-executed
by authorized representatives of both Parties hereto.  The Schedules attached
hereto may be amended, or any term hereof modified, only by a written instrument
duly-executed by authorized representatives of both Parties hereto, except to
the extent expressly provided in this Agreement.

14.6Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any respect by a competent court in any jurisdiction, the
invalid, illegal or unenforceable provision(s) shall be severed from this
Agreement and shall not affect the validity of this Agreement as a whole.

14.7Headings. The captions to the Sections hereof are not a part of this
Agreement, but are merely for convenience to assist in locating and reading the
several Sections hereof.

14.8Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

14.9Interpretation. Except where the context expressly requires otherwise, (a)
the use of any gender herein shall be deemed to encompass references to either
or both genders, and the use of the singular shall be deemed to include the
plural (and vice versa); (b) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation” and shall not
be interpreted to limit the provision to which it relates; (c) the word “will”
shall be construed to have the same meaning and effect as the word “shall”; (d)
any definition of or reference to any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein); (e) any reference herein to any Person shall be construed to
include the Person’s successors and permitted assigns; (f) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in each of their entirety, as the context requires, and
not to any particular provision hereof; (g) all references herein to Sections or
Schedules shall be construed to refer to Sections or Schedules of this
Agreement, and references to this Agreement include all Schedules hereto; (h)
the word “notice” means notice in writing (whether or not specifically stated)
and shall include notices, consents, approvals and other written communications
contemplated under this Agreement; (i) provisions that require that a Party, the
Parties or any committee hereunder “agree,” “consent” or “approve” or the like
shall require that such agreement, consent or approval be specific and in
writing, whether by written agreement,



-62-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



letter, approved minutes or otherwise (but excluding e-mail and instant
messaging); (j) references to any specific law, rule or regulation, or article,
Section or other division thereof, shall be deemed to include the then-current
amendments thereto or any replacement or successor law, rule or regulation
thereof; and (k) the term “or” shall be interpreted in the inclusive sense
commonly associated with the term “and/or.”

14.10No Implied Waivers; Rights Cumulative. Except as expressly provided in this
Agreement, no failure on the part of Esperion or Otsuka to exercise, and no
delay in exercising, any right, power, remedy or privilege under this Agreement,
or provided by statute or at Law or in equity or otherwise, shall impair,
prejudice or constitute a waiver of any such right, power, remedy or privilege
or be construed as a waiver of any breach of this Agreement or as an
acquiescence therein, nor shall any single or partial exercise of any such
right, power, remedy or privilege preclude any other or further exercise thereof
or the exercise of any other right, power, remedy or privilege.

14.11Notices. All notices which are required or permitted hereunder shall be in
writing and sufficient if delivered personally, sent by nationally-recognized
overnight courier or sent by registered or certified mail, postage prepaid,
return receipt requested, addressed as follows:

If to Esperion, to:

Esperion Therapeutics, Inc.

3891 Ranchero Drive, Suite 150

Ann Arbor, MI 48108

U.S.A.

Attention: Chief Executive Officer



With a copy to:

Goodwin Procter LLP

100 Northern Avenue

Boston, Massachusetts 02110

U.S.A.

Attention: Christopher Denn



If to Otsuka, to:

Otsuka Pharmaceutical Co., Ltd.

Shinagawa Grand Central Tower,
2-16-4 Konan, Minato-ku,
Tokyo, 108-8242 Japan,
Attention: Director, Global Business Development
Email: OPC.License.Director@otsuka.jp
Tel: +81-3-6717-1400







-63-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



With a copy to:

Otsuka Pharmaceutical Co., Ltd.
Shinagawa Grand Central Tower
2-16-4 Konan, Minato-ku
Tokyo, 108-8242 Japan
Attn: Director, Legal Affairs Department
Email: OPC.Legal.Director@otsuka.jp
Tel: +81-3-6717-1400





or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. In addition,
each Party shall deliver a courtesy copy to the other Party’s Alliance Manager
concurrently with such notice. Any such notice shall be deemed to have been
given: (a) when delivered if personally delivered or sent by facsimile on a
business day (or if delivered or sent on a non-business day, then on the next
business day); (b) on receipt if sent by overnight courier; or (c) on receipt if
sent by mail.

14.12Compliance with Export Regulations. Neither Party shall export any
technology licensed to it by the other Party under this Agreement except in
compliance with U.S. export Laws and other applicable foreign export Laws.

14.13Force Majeure. Neither Party shall be held liable to the other Party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in performing any obligation under this Agreement (except payment of money
obligations), to the extent that such failure or delay is caused by or results
from causes which are enforceable and irresistible, potentially including
embargoes, war, acts of war (whether war be declared or not), insurrections,
riots, civil commotions, strikes, lockouts or other labor disturbances, fire,
floods, or other acts of God. The affected Party shall notify the other Party of
such force majeure circumstances as soon as reasonably practical, and shall
promptly undertake all reasonable efforts necessary to cure such force majeure
circumstances.

14.14Independent Parties. It is expressly agreed that Esperion and Otsuka shall
be independent contractors and that the relationship between Esperion and Otsuka
shall not constitute a partnership, joint venture or agency. Esperion shall not
have the authority to make any statements, representations or commitments of any
kind, or to take any action, which shall be binding on Otsuka, without the prior
written consent of Otsuka, and Otsuka shall not have the authority to make any
statements, representations or commitments of any kind, or to take any action,
which shall be binding on Esperion without the prior written consent of
Esperion.

14.15Performance by Affiliates.

14.15.1Use of Affiliates.  Each Party acknowledges and accepts that the other
Party may exercise its rights and perform its obligations under this Agreement
either directly or through one or more of its Affiliates.  A Party’s Affiliates
will have the benefit of all rights (including all licenses) of such Party under
this Agreement.  Accordingly, in this Agreement “Otsuka” will be interpreted to
mean “Otsuka or its Affiliates” and “Esperion” will be interpreted



-64-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



to mean “Esperion or its Affiliates” where necessary to give each Party’s
Affiliates the benefit of the rights provided to such Party in this Agreement;
provided, however, that in any event each Party will remain responsible for the
acts and omissions, including financial liabilities, of its Affiliates.

14.15.2Future Acquisition of a Party or its Business.  Notwithstanding Section
14.15.1 (Use of Affiliates) or anything to the contrary in this Agreement, in
the event of an acquisition of a Party or its business by a Third Party
(an “Acquirer”) after the Effective Date, whether by merger, asset purchase or
otherwise, as to any such Acquirer, the non-acquired Party shall not obtain
rights, licenses, options or access to any Patent Rights, Know-How, product
candidates or products that are held by the Acquirer or any Affiliate of the
Acquirer that becomes an Affiliate of the acquired Party as a result of such
acquisition (but excluding the acquired Party), that were not generated through
any use or access to the Know-How or Patent Rights of the acquired Party, or
that are not used by the acquired Party in connection with a Licensed Product.

14.15.3Acquired Programs.

(a)Notwithstanding Section 14.15.1 (Use of Affiliates) or anything to the
contrary in this Agreement, in the event of either (a) an acquisition of a Party
or its business after the Effective Date by an Acquirer whether by merger, asset
purchase or otherwise, or (b) an acquisition by a Party after the Effective Date
of the business or assets of a Third Party, whether by merger, asset purchase or
otherwise, that includes any program(s) of the acquired Third Party that but for
this Section 14.15.3 (Acquired Programs), would violate Section 10.4
(Exclusivity) (each such program, a “Competing Program,” and such acquired
business or assets, an “Acquired Business”), then, in either case ((a) or (b)),
the Acquirer or Acquired Business, and any Affiliate of the Acquirer or Acquired
Business that becomes an Affiliate of the acquired or acquiring Party as a
result of such acquisition (but excluding the acquired Party), shall not be
subject to the restrictions in Section 10.4 (Exclusivity) as to: [***].

(b)In addition, notwithstanding Section 14.15.1 (Use of Affiliates) or anything
to the contrary in this Agreement, in the event of an acquisition by a Party
after the Effective Date of an Acquired Business that includes a Competing
Program that is the lead development program (if such Acquired Business has no
commercial products) or lead commercial product (i.e. its product with the
highest net sales) for such Acquired Business and its Affiliates, the acquiring
Party (a) if Otsuka, [***]; or (b) if Esperion, [***].

14.16Binding Effect; No Third Party Beneficiaries. As of the Effective Date,
this Agreement shall be binding upon and inure to the benefit of the Parties and
their respective permitted successors and permitted assigns. Except as expressly
set forth in this Agreement, no Person other than the Parties and their
respective Affiliates and permitted assignees hereunder shall be deemed an
intended beneficiary hereunder or have any right to enforce any obligation of
this Agreement.

14.17Counterparts. The Agreement may be executed in two or more counterparts,
including by facsimile or PDF signature pages or other electronic means, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



-65-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]







-66-

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

OTSUKA PHARMACEUTICAL CO., LTD.

    

ESPERION THERAPEUTICS, INC.







BY:

[***]



BY:

[***]

NAME:

[***]



NAME:

[***]

TITLE:

[***]



TITLE:

[***]







OTSUKA PHARMACEUTICAL CO., LTD.











BY:

[***]







NAME:

[***]







TITLE:

[***]











Signature page to License and Collaboration Agreement

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



Schedule 1.45

Esperion Trademarks*



[***]







--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



Schedule 2.1.2

Initial Development Plan for Initial Product



[***]







--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



Schedule 7.3

Press Releases

Esperion Press Release:

Esperion Announces Agreement with Otsuka Pharmaceutical Co., Ltd. for
Development and Commercialization of NEXLETOL™ (bempedoic acid) and NEXLIZET™
(bempedoic acid and ezetimibe) Tablets in Japan



– Esperion to Receive $60 Million Upfront Payment –

–Up to $510 Million in Total Milestones –

– Substantial Tiered Royalties –

–     Combines Esperion’s Expertise in Lipid Management with Otsuka’s Deep
Cardiovascular Drug Development and Commercialization Expertise in Japan –



ANN ARBOR, Mich., Apr. 20, 2020 (GLOBE NEWSWIRE) -- Esperion (NASDAQ: ESPR)
today announced that they have entered into a collaboration agreement with
Otsuka Pharmaceutical Co., Ltd. for the development and commercialization of
NEXLETOL and NEXLIZET tablets in Japan.  Both medicines were recently approved
in both the US and EU.



The collaboration advances the commitment of both companies to provide
cost-effective, oral, once-daily, non-statin LDL-cholesterol (LDL-C) lowering
medicines for hypercholesterolemia patients in Japan. This development and
commercialization collaboration combines Esperion’s expertise in lipid
management with Otsuka’s deep cardiovascular drug development and
commercialization expertise in Japan.



Under the terms of the agreement, Esperion will grant Otsuka exclusive rights to
NEXLETOL and NEXLIZET tablet development and commercialization in Japan. Otsuka
will be responsible for all development, regulatory, and commercialization
activities in Japan.  In addition, Otsuka will fund all Japan-specific
development costs associated with the program.  Esperion estimates this amount
to total up to $100 million over the next few years.  Esperion will receive an
upfront cash payment of $60 million as well as up to an additional $450 million
in total development and sales milestones.  Esperion will also receive tiered
royalties from 15 percent to 30 percent on net sales in Japan.



“We are thrilled to partner with Otsuka, one of the leading pharmaceutical
companies in Japan.  Otsuka shares our vision of the potential for convenient
oral, once-daily, non-statin LDL-C lowering medicines to help
hypercholesterolemia patients in Japan,” said Tim Mayleben, president and chief
executive officer of Esperion.  “Otsuka’s history of successfully
commercializing cardiovascular medicines in Japan, and overlapping healthcare
provider targets make this a highly synergistic collaboration.  This
collaboration continues the evolution of Esperion to a truly global research and
development driven commercial pharmaceutical company and further validates the
global value of our medicines.”



Makoto Inoue, president and representative director of Otsuka Pharmaceutical
commented, “We aspire to become an indispensable company for patients,
physicians and others around the world.  If approved





--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



in our home market of Japan, bempedoic acid will represent another step forward
in our fulfillment of that aspiration.”



Esperion Therapeutics



Through scientific and clinical excellence, and a deep understanding of
cholesterol biology, the experienced Lipid Management Team at Esperion is
committed to developing new LDL-C lowering medicines that will make a
substantial impact on reducing global cardiovascular disease, the leading cause
of death around the world. For more information, please visit www.esperion.com
and follow us on Twitter at www.twitter.com/EsperionInc.



Esperion Therapeutics’ Commitment to Patients with Hyperlipidemia



High levels of LDL-C can lead to a build-up of fat and cholesterol in and on
artery walls (known as atherosclerosis), potentially leading to cardiovascular
events, including heart attack and stroke. In the U.S., 96 million people, or
more than 37 percent of the adult population, have elevated LDL-C. There are
approximately 18 million people in the U.S. living with elevated levels of LDL-C
despite taking maximally tolerated lipid-modifying therapy — including
individuals considered statin averse — leaving them at high risk for
cardiovascular events.1 In the United States, more than 50 percent of
atherosclerotic cardiovascular disease (ASCVD) patients and heterozygous
familial hypercholesterolemia (HeFH) patients who are not able to reach their
guideline recommended LDL-C levels with statins alone need less than a 40
percent reduction to reach their LDL-C threshold goal.2



Esperion's mission as the Lipid Management Company is to deliver oral,
once-daily medicines that complement existing oral drugs to provide the
additional LDL-C lowering that these patients need.



Forward-Looking Statements



This press release contains forward-looking statements that are made pursuant to
the safe harbor provisions of the federal securities laws, including statements
regarding the clinical development and commercialization plans for bempedoic
acid tablet and the bempedoic acid / ezetimibe fixed dose combination tablet,
including Esperion's timing, designs, plans for announcement of results
regarding its CLEAR Outcomes study and other ongoing clinical studies for
bempedoic acid tablet and the bempedoic acid / ezetimibe combination fixed dose
tablet, timing for the review and approval of expanded indications for their
effect on cardiovascular events, and Esperion's expectations for the market for
medicines to lower LDL-C, including the commercial launch and market adoption of
bempedoic acid tablet and the bempedoic acid / ezetimibe fixed dose combination
tablet in the European Union. Any express or implied statements contained in
this press release that are not statements of historical fact may be deemed to
be forward-looking statements. Forward-looking statements involve risks and
uncertainties that could cause Esperion's actual results to differ significantly
from those projected, including, without limitation, delays or failures in
Esperion’s clinical development and commercialization plans, or approval of
expanded indications, that existing cash resources may be used more quickly than
anticipated, that Otsuka is able to successfully commercialize bempedoic acid
and the bempedoic acid / ezetimibe fixed dose combination tablet, the impact of
COVID-19 on our business, clinical activities and commercial development plans,
and the risks detailed in Esperion's filings with the Securities and Exchange
Commission. Any forward-looking statements contained in this press release speak
only as of





--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



the date hereof, and Esperion disclaims any obligation or undertaking to update
or revise any forward-looking statements contained in this press release, other
than to the extent required by law.

References
(1)  Esperion market research on file: research project interviewing 350
physicians. Esperion Therapeutics, Inc. Sept-Oct 2018.

(2)  Data on file: analysis of NHANES database. Esperion Therapeutics, Inc.
2018.



Otsuka Press Release (English Version):



Otsuka Enters into Licensing Agreement in Japan for Bempedoic Acid,
a Treatment for Hypercholesterolemia



Otsuka Pharmaceutical Co., Ltd. and Esperion Therapeutics, Inc. (headquartered
in Michigan, U.S.) announce a licensing agreement in which Otsuka acquires from
Esperion exclusive development and commercialization rights in Japan for
bempedoic acid (chemical name).



Bempedoic acid, designed by Esperion, has a novel mechanism of action that
inhibits cholesterol and fatty acid synthesis pathways by acting on ATP
(adenosine triphosphate-citrate lyase, an enzyme that breaks down citric acid in
the liver.



It is a once-daily, oral therapeutic agent for hypercholesterolemia that was
developed for patients who cannot take statins due to side effects or whose LDL
cholesterol levels do not decrease sufficiently when taking statins or other
lipid-lowering therapies. Manufacturing and marketing approvals for bempedoic
acid have been obtained in the U.S. and Europe.



Under the terms of the agreement, Otsuka will pay Esperion a one-time payment of
USD 60 million, as well as milestones in accordance with achievement of
development and sales goals. Otsuka will conduct future clinical trials in Japan
and bear the costs. Otsuka will have exclusive marketing rights in Japan and
will pay royalties to Esperion based on sales levels.







--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



Schedule 10.2.2

Existing Esperion Patent Rights

[***]



--------------------------------------------------------------------------------